Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 1 of 71

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA; the States of
CALIFORNIA, COLORADO, CONNECTICUT,
DELAWARE, FLORIDA, GEORGIA, HAWAII,
ILLINOIS, INDIANA, [OWA, LOUISIANA,
MARYLAND, MASSACHUSETTS, MICHIGAN,
MINNESOTA, MONTANA, NEVADA, NEW
HAMPSHIRE, NEW JERSEY, NEW MEXICO,
NEW YORK, NORTH CAROLINA, OKLAHOMA,
RHODE ISLAND, TENNESSE, TEXAS,
VIRGINIA, WASHINGTON, and WISCONSIN; the
DISTRICT OF COLUMBIA, the CITY OF
CHICAGO, and the CITY OF NEW YORK; ex rei.,

CHARLES ARNSTEIN AND HOSSAM SENOUSY,

Plaintiffs and Relators,
~against-
TEVA PHARMACEUTICALS USA, INC., TEVA
NEUROSCIENCE, INC., and TEVA SALES AND
MARKETING, INC.

Defendants.

 

 

 

=I
—
i

ms

SCUMENT
TRONICALLY FILED

i

|

me oS
im ©

fi

2 OS

 
  

     

CH

 

 

=
>

 

 

 

ee ene Ray ae ae A TONNE HT
t
i

sansa sq f
Bc SDNY |
i

——~ i

j

“lt

j

 

 

 

13 Civ. 3702 (CM)

MEMORANDUM DECISION AND ORDER DENYING
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

McMahon, C.J.:

This gui tam suit arises out of Teva’s promotional speaker program. Former

pharmaceutical sales representatives of Teva Neuroscience, Inc., allege that the speaker program

was a conduit through which prescribers were bribed with speaker fees, expensive meals, and

alcohol in exchange for prescribing two Teva drugs that treat multiple sclerosis (MS) and

 
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 2 of 71

Parkinson’s disease. Relators allege that this amounts to a violation of the federal False Claims
Act, 31 U.S.C. § 3729(a)(1)(A)}-(B), through the Anti-Kickback Statute, 42 U.S.C. § 1320a-
7b6(b), as well as to violations of the False Claim Act’s analogues in twenty-seven states,
Washington, D.C., and two cities.

This case is similar to United States ex rel. Bilotta v. Novartis Pharm. Corp., No. 11-cv-
71 (S.D.N.Y.) (Bilotia), currently pending in this district before Judge Paul Gardephe. Although
the United States (the “Government”) chose to intervene in that case, it chose not to do so here.
See United States ex rel. Arnstein y. Teva Pharm, USA, Inc., No. 13-cv-3702, 2016 WL 750720,
at *2 (S.D.N.Y. Feb. 22, 2016) (Teva J). The Government has, however, filed two Statements of
Interest. (DKt. Nos. 138-1, 158.)

On a previous motion to dismiss, this Court severed Relators’ federal False Claims Act
claim (Count I) from the pendent state and municipal claims (Counts II through XXXIID, and
denied without prejudice Defendants’ motion to dismiss those claims. Teva I, 2016 WL 750720,
at *1,

Discovery has concluded, and Defendants now move for summary judgment on Count I.
(Defs.” Mem. of Law in Supp. of Their Mot. for Summ. J. (“Defs. Br.”), Dkt. No. 129 at 1.)
Defendants also ask that this Court decline to exercise supplemental jurisdiction over the pendent
state and municipal law claims. (/d. at 32.)

For the reasons set forth below, this Court now DENIES that motion.

I. Background

The facts of this case were described at length in Teva I, 2016 WL 750720, at *1--*11.,
The Court assumes familiarity with the underlying facts but recounts them briefly below. Unless

expressly stated, the facts are undisputed.
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 3 of 71

A. The Parties

Defendant Teva Pharmaceuticals USA, Inc. (“Teva USA”) is an indirect, wholly-owned
subsidiary of Teva Pharmaceutical Industries, Ltd., an Israeli pharmaceutical company.! (Defs.’
Answer to Third Am. Compl. (“Answer”), Dkt. No. 58 4.) Defendant Teva Neuroscience, Inc.
(“Teva Neuroscience”) is an indirect, wholly-owned subsidiary of Teva USA. (/d. { 6.)
Plaintiffs allege, but Defendants deny, that both Defendant Teva Neuroscience and Defendant
Teva Sales & Marketing, Inc. (“Teva Sales & Marketing,” and, together with Teva USA and
Teva Neuroscience, “Teva” or “Defendants”) are cach divisions and/or operating units of
Defendant Teva USA. (Third Am. Compl. (“TAC”), Dkt. No. 53 {] 6-7.) Plaintiffs also allege,
but Defendants deny, that during the relevant period, Defendants were and functioned as each
other’s alter egos and/or agents. (TAC { 8.)

Plaintiffs Charles Arnstein and Hossam Senousy (“Relators”) are former sales
representatives who were hired by Teva Neuroscience in 2006 and 2002, respectively. (Answer
{J 12-13.) They allege that, on January 1, 2014, they and all other Teva Neuroscience
employees were transferred to Teva Sales and Marketing. (TAC {{ 7.)

B. Pharmaceutical Marketing and Speaker Programs

Teva manufactures the two drugs at issue in this case: Azilect® (rasagiline tablets),
which treats symptoms of Parkinson’s disease, and Copaxone® (glatiramer acetate injection),
which treats relapsing-remitting multiple sclerosis, (Answer {| 93-94.) Copaxone was Teva’s
first major branded drug, approved by the U.S. Food and Drug Administration (“FDA”) in 1996.

(Id. 493.)

 

Teva Pharmaceutical Industries, Ltd. is not named as a Defendant in this lawsuit.

3

 
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 4 of 71

Like many other pharmaceutical companies, Teva uses a variety of sales and marketing
tactics to promote Azilect and Copaxone. (See Defs.’ Statement of Undisputed Material Facts in
Supp. of their Mot. for Summ. J. (“Defs. 56.1”), Dkt. No. 129-1 § 1.)

One familiar tactic used by Teva is “detailing.” Ud.) Detailing involves “sales
representatives visit[ing] physician offices for one-on-one interactions and conducting] small
group meeting or events to promote the products of the firms they represent.” (Expert Report of
Pradeep K. Chintagunta, Ph.D. (“Chintagunta Report”) [ 16, Ex. 16 to the Decl. of Alexandra M.
Lastowski, dated Aug. 13, 2018 (“DX-”), Dkt. No. 129-2.)

Teva also promotes Azilect and Copaxone through a speaker program. (Defs. 56.1 q 1.)
Speaker programs are a commonly-used marketing tool in which pharmaceutical companies pay
health care providers (doctors, nurse practitioners, efc.), to speak about their drugs and/or the
diseases the drugs treat. (Id. | 6.)

Teva's Azilect and Copaxone speaker programs were divided into “peer-to-peer”
programs, i.¢., presentations attended by other health care providers, and patient education
programs, .e., programs attended by patients or their family members. (See, e.g., DX64 at TNA-
0191555.)

Topics covered at these programs included clinical information about MS and
Parkinson’s disease (“disease state presentations”) and information about Azilect and Copaxone.
(See, e.g., DX118 at TNA-0178955.) The format of these programs varied and could include:
breakfast, lunch, and dinner lectures, either onsite or in bars and restaurants: presentations at
health care providers’ offices; teleconferences and webcasts; roundtables with fellows: patient

teleconferences; and “journal clubs.” (See, e.g., id; DX37 at TNA-0178955.)
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 5of 71

By way of illustration, speaker program topics for Azilect and Copaxone have included:
“Dopamine Management in Early to Moderate-to- Advanced Parkinson’s Disease: A Case Study
Approach”; “The Continuum of Parkinson’s Disease Treatment: Enhancing Patient Care: Initial
Treatment of Early PD”; “Navigating Options in RRMS {Relapsing-Remitting Multiple
Sclerosis]; “and The Current RRMS Landscape and Available Therapies.” (Answer qT 118-22,
127-29, 138.)

Teva’s sales team managed some its speaker programs in-house (so-called “local speaker
programs”), but also contracted with an outside vendor, Advanced Health Media, LLC (‘AHM”)
for the logistical and event level data management of other programs during the Relevant Period,
including programs led by physicians with national influence in their field (so-called “national
opinion leaders”). (See Expert Report of Paul W. Kim (“Kim Report”) at 16, Ex. 284 to the
Decl, of Laurie Rubinow dated Sept. 14, 2018 (“PX-”), Dkt. No. 137.) There were more than
12,000 peer-to-peer speaker programs conducted by AHM on behalf of Teva in the United States
between 2008 and 2014, with approximately 1,700 in the average year. (Resp. and
Counterstatement of Pls.-Relators to Defs. 56.1 (“Rels. 56.1”), Dkt. No. 136 § 170; Expert
Report of Dr. Samuel L. Pleasure, Ph.D., M.D. (“Pleasure Report”), PX142 4 45.)

Speaker programs are valuable to pharmaceutical companies. As the Head of Sales at
Teva Neuroscience has stated, peer-to-peer “speaker programs are an essential complement to
detailing . . . because physicians generally are more receptive to receiving clinical information
from their peers than they are to receiving such information from Sales Representatives.” (DX60
{ 32; accord, verbatim, DX61 35.) In other words, the medium is the message. Academic
studies also find “that the influence of certain physicians on peer drug prescription behavior can

be significant.” (Chintagunta Report { 26.)

 
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 6 of 71

However, these programs can also create value by influencing the presenters themselves,
Absent certain safeguards, being paid to speak on behalf of a pharmaceutical company can be
scen as an unlawful bribe or kickback. As the FDA has cautioned:

FDA is concerned that companies may influence the content of

educational programs both directly and indirectly. Directly, by

being involved in the selection of speakers or in the treatment of

topics. Indirectly, through the nature of the relationship between the

company and the provider (e.g., if the provider has reason to believe

that future financial support from the company depends upon

producing programs that promote the company’s products.)
(DX18 at 64,095; see also id. at 64,098 (“The agency will consider whether invitations . . . are
intended . . . to reward high prescribers of the company’s products, or to influence ‘opinion
leaders.’”); id. (“The agency will consider whether multiple presentations of the same program
are held.”).)

There is reason for concern. Speakers may receive thousands of dollars in speaker fees or
honoraria, (See DX64 at TNA-0191557.) In addition, speakers may be paid by pharmaceutical
companies for their time spent attending speaker and compliance trainings. (See, e.g., DX37 at
TNA-0001357.) Speakers are also reimbursed for airfare, hotel rooms, meals, and alcohol. (See
Rebuttal Expert Report of Holly J. Humphrey, M.D., M.A.C.P. (“Humphrey Rebuttal Report”),
PXI161, DX32 ¥ 15.) Speakers who are starting or growing their own private or hospital-based
practices may view the speaker programs as well-subsidized marketing events, which can
increase both peer referrals and patient self-referrals, thereby expanding their patient base. (See,
é.g., PX43 at TNA-043 1434; PX104 at TNA-0384245; PX141 at TNA-0581478.)

Recognizing these potential conflicts of interest, many hospitals and provider networks

have adopted rules that prohibit their employces from participating in promotional speaker

programs, (See, e.g., DX98 | 11; DX23 4 12.)
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 7 of 71

Cc, Relevant Statutes and Legal Framework

Two statutes work in tandem to create liability in this case. The first statute defines the
underlying violation; the second provides a private right of action to whistleblowers.

1. The Anti-Kickback Statute

The federal Anti-Kickback Statute (‘AKS”), 42 U.S.C. § 1320a-7b(b), criminalizes,
among other things, “knowingly or willingly” offering or paying a person “remuneration ’—
whether kickbacks, bribes, or rebates—to “induce” that person to “recommend” the purchase of
a drug covered by a “Federal health care program.” Jd. § 1320a-7b(b)(2). Violators are subject
to a fine of up to $100,000 and ten years’ imprisonment. Id.

“The term ‘remuneration’ includes . . . transfers of items or services for free or for other
than fair market value.” fd. § 1320a-7a(6).

“Federal health care program” means “any plan or program that provides health benefits,
whether directly, through insurance, or otherwise, which is funded directly, in whole or in part,
by the United States Government,” as well as “any State health care program.” /d. § 1320a-
7b(f). Such programs include Medicare, Medicaid, and TRICARE (part of the United States
military’s health care system).? See Teva I, 2016 WL 750720, at *15; United States ex rel.
Kester v. Novartis Pharm. Corp., 43 F. Supp. 3d 332, 362 (S.D.N.Y. 2014) (Novartis V).

Pursuant to 42 U.S.C, § 1320a-7b(b)(3)(E), the U.S. Department of Health and Human
Services (“HHS”) has promulgated regulations that carve out certain “safe harbors”—payment

and business practices. 42 C.F.R. § 1001.952.

 

2 Because Relators’ Third Amended Complaint also asserts claims under state and municipal laws, Relators
refer to all relevant public programs as the “Government Healthcare Programs.” (Third Am. Compl. (“TAC”), Dkt.
No. 53 73.) However, because Defendants’ motion for summary judgment is directed only to Count I, the federal
False Claims Act, I use the statutory term of art “Federal health care programs” throughout this opinion.

7

 
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 8 of 71

Relevant to pharmaceutical speaker programs, the HHS safe harbors include certain
“personal services and management contracts.” Jd. § 1001.952(d). This safe harbor holds that,
for purposes of the AKS, the term “‘remuneration’ does not include any payment made by a
principal to an agent as compensation for the services of the agent,” provided seven conditions
are met. Jd. These include:
(5) The aggregate compensation paid to the agent over the term of
the agreement is set in advance, is consistent with fair market value
in arms-length transactions and is not determined in a manner that
takes into account the volume or value of any referrals or business
otherwise generated between the parties for which payment may be
made in whole or in part under Medicare, Medicaid or other Federal
health care programs.
(6) The services performed under the agreement do not involve the
counselling or promotion of a business arrangement or other activity
that violates any State or Federal law,
(7) The aggregate services contracted for do not exceed those which
are reasonably necessary to accomplish the commercially
reasonable business purpose of the services.

Id, § 1001.952(d)\(5)(7).

The test is conjunctive, and a contractor seeking to avail itself of the personal services
safe harbor must meet all seven conditions. /d. § 1001.952(d),

2, The False Claims Act

The federal False Claims Act (“FCA”), 31 U.S.C. §§ 3729, et seq., is a Civil War-era
statute that imposes criminal and civil liability “on those who present or directly induce the
submission of false or fraudulent claims” to the federal Government for payment. Universal
Health Servs., Inc. v. United States ex rel. Escobar, 136 S. Ct. 1989, 1996 (U.S. 2016) (Escobar),

Under the FCA,

any person who—
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 9 of 71

(A) knowingly presents, or causes to be presented, a false or
fraudulent claim for payment or approval;

(B) knowingly makes, uses, or causes to be made or used, a false
record or statement material to a false or fraudulent claim;

[.--]

is liable to the United States Government for a civil penalty of not
less than $5,000 and not more than $10,000, as adjusted by the
Federal Civil Penalties Inflation Adjustment Act of 1990 (28 U.S.C,
2461 note; Public Law 104-410), plus 3 times the amount of
damages which the Government sustains because of the act of that
person.

31 U.S.C. § 3729(a}(1).

Because Congress has recognized that the Government cannot singlehandedly police all
fraud against it, the FCA also permits private persons, a.k.a., whistleblowers, to bring gui tam
suits to recover damages on behalf of the federal Government. 31 U.S.C. § 3730(0); Teva J,
2016 WL 750720, at *1. The FCA generally provides for an award to the successful qui tam
plaintiff of between fifteen and thirty percent of the proceeds of the action—or settlement of the
claim—-with certain conditions and exceptions. 31 U.S.C. § 3730(d)(1)(4).

“During the 150-plus years since enactment of the FCA, it has become one of the federal
government’s most successful enforcement mechanisms against government contractors and in
no industry has it been more impactful than in health care.” Deborah R. Farringer, From Guns
That Do Not Shoot to Foreign Staplers: Has the Supreme Court's Materiality Standard Under
Escobar Provided Clarity for the Health Care Industry About Fraud Under the False Claims
Act?, 83 Brook. L. Rev. 1227, 1228 (2018).

3, The 2010 Amendments to the AKS

“In the healthcare context, the AKS commonly serves as an FCA predicate[.]” United

States ex rel. Wheeler v. Union Treatment Ctrs., LLC, No. CV SA-13-CA-4-XR, 2019 WL

 
Case 1:13-cv-03702-CM-OTW Document163 Filed 02/27/19 Page 10 of 71

571349, at *5 (W.D. Tex. Feb. 12, 2019), Although the AKS is a criminal statute, and does not
create a private right of action, Donovan v. Rothman, 106 F. Supp. 2d 513, 516 (S.D.N.Y. 2000),
courts began some decades ago to “create|] private rights of action by allowing private parties to
enforce the AKS through the FCA.” 2 Hooper Lundy & Bookman, Treatise on Health Care Law
§ 8.29 (Matthew Bender, rev. ed, 2018); see also United States ex rel, Roy v. Anthony, 914 F.
Supp. 1504, 1506 (S.D. Ohio 1994); United States ex rel. Pogue y. Am. Healthcorp, 914 F. Supp.
1507, 1513 (M.D. Tenn. 1996).

On March 23, 2010, as part of the Patient Protection and Affordable Care Act
(“PPACA”), Congress both codified this private right of action, and amended the AKS by adding
the following language: “In addition to the penalties provided for in this section or section
1320a-7a of this title, a claim that includes items or services resulting from a violation of this
section constitutes a false or fraudulent claim for purposes of subchapter III of chapter 37 of Title
31,” de, the FCA. 42 U.S.C. § 1320a-7b(g).

The amendment also clarified that “any claim connected in any way to an AKS violation
was ineligible for reimbursement, even if the party that submitted the claim had no knowledge of
the AKS violation.” United States ex rel. Kester v. Novartis Pharm. Corp., 41 F. Supp. 3d 323,
332 (S.D.N.Y.2014) (Novartis IV). “The legislative history of Section 1320a~—7b(g) makes it
completely clear that Congress only intended that provision to correct [a] strict interpretation of
the false certification theory.” /d. at 334.’ That interpretation had held that, because the party
directly submitting reimbursement claims to the Government (a hospital) did not know about a
kickback scheme involving a surgeon, who operated in that hospital, and a device company, the

relators had failed to state a claim under the FCA. Jd. Congress reacted to that decision by

 

3 This “strict interpretation” had been announced in one portion of a district court case, United States ex rel
Thomas v. Bailey, No. 06-cv-465, 2008 WL 4853630 (E.D. Ark. Nov. 6, 2008).

10
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 11 of 71

passing the 2010 amendments, because it disagreed that “a claim that results from a kickback and
that is fraudulent when submitted by a wrongdoer” could be somehow “laundered into a ‘clean’
claim when an innocent third party finally submits the claim to the government for payment.”
Id. (citing 155 Cong. Rec. $10852-01, 2009 WL 3460582); see also id. at 335 (“By enacting
Section 1320a—7b(g), Congress made clear that the fact that the certifications were made by an
innocent party submitting a claim without knowledge of an AKS violation did not remove the
taint of falsity from the certifications.”).

D. Procedural History

1. Initial Pleadings

Relators filed this case under seal on May 31, 2013, (Dkt. No. 1), and simultaneously
served a copy on the Government, in accordance with 31 U.S.C. § 3730(b)@). See Teva £, 2016
WL 750729, at *1.

Approximately two years later, after the Government formally declined to intervene,
Relators served the Second Amended Complaint (“SAC”) on Defendants. (Dkt. No. 13.) The
Second Amended Complaint alleged violations of the False Claims Act with respect to the
following federal health care programs: Medicare Part D, Medicaid, Veterans Administration
Healthcare, and TRICARE. Teva I, 2016 WL 750720, at *21-*22.

2. The Now-Defunct Mikes Framework

On June 5, 2015, Defendants moved to dismiss the SAC in its entirety pursuant to
Federal Rules of Civil Procedure 12(b)(6) and 9(b). (Dkt. Nos. 30-33.) That motion was
denied. Teva I, 2016 WL 750720, at *1.

In considering Defendants’ motion, this Court looked at the Complaint’s allegations
through the controlling law at the time, United States ex rel. Mikes v. Straus, 274 F.3d 687 (2d

Cir. 2001). See Teva I, 2016 WL 750720, at *19-*20.

il

 
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 12 of 71

The Mikes framework arose in FCA cases where the plaintiffs pursued a “certification
theory” of liability, i.e., “a false representation of compliance with a federal statute or regulation
or a prescribed contractual term.” Mikes, 274 F.3d at 696. The Mikes court distinguished
between false certification, sometimes referred to as “legal falsity,” and fraud “involv[ing} an
incorrect description of goods or services provided,” which the Mikes court referred to as
“factual falsity.” Jd. at 696-97.

The Mikes court acknowledged that not all “legally false” claims would or should give
rise to liability under the FCA. /d. at 697. “[I]t would be anomalous to find liability when the
alleged noncompliance would not have influenced the government’s decision to pay.” Jd. ‘Thus,
the Mikes court held: “a claim under the Act is legally false only where a party certifies
compliance with a statute or regulation as a condition to governmental payment.” Id. (emphasis
added).

The Mikes court identified two subcategories of false certifications, “express” and
“implied.” Jd. at 697-702. “Express certification” applies if a contractor must expressly certify
compliance with a particular legal requirement at the same time that it submits that claim to the
Government for payment. /d. at 698. Under the Mikes framework, a court considering an FCA
claim on a theory of express certification needed only read the language of the claim form to
determine whether purported compliance with a legal requirement rendered the claim “false.”
The requirement that claimants certify compliance with the particular statute or rule at issue was
termed the “particularity requirement.” Bishop v. Wells Fargo & Co., $70 F.3d 104, 106 (2d Cir.
2017) (Bishop).

“Implied certification,” by contrast, is “based on the notion that the act of submitting a

claim for reimbursement itself implies compliance with governing federal rules that are a

12
Case 1:13-cv-03702-CM-OTW Document163 Filed 02/27/19 Page 13 of 71

precondition to payment.” Mikes, 274 F.3d at 699, In an implied certification case, the
contractor does not need to certify its compliance with the underlying condition explicitly each
time it submits a claim for payment.

In order to cabin the liability that could result from such a theory, the Mikes court
concluded that the implied certification theory of FCA liability “appropriately applied only when
the underlying statute or regulation upon which the plaintiff relies expressly states the provider
must comply in order to be paid.” Jd, at 700. This theory—called the “express-designation
requirement”—operated like a default contract rule; the court relied on Congress to specify when
compliance with certain statutes was a “condition to payment.” See Bishop, 870 F.3d at 106.

While it was good law, the Mikes analysis could be applied to FCA claims premised on
violations of the AKS. See, e.g., Novartis IV, 41 F. Supp. 3d at 335, The 2010 PPACA
amendments did not use the phrase “condition of payment;” instead, it said that “a claim that
includes items or services resulting from a violation of this section constitutes a false or
fraudulent claim for purposes of” the FCA. 42 U.S.C. § 1320a-7b(g). Still, “the new provision
did nothing to alter the false certification theory of claim “falsity’ articulated in Mikes and its
progeny.” Jd. (citing various cases).

Nonetheless, the 2010 PPACA amendments were not retroactive. Id. at 332. As aresult,
in Teva I, the Court held that Relators could “prevail on a theory of implied certification... with
respect to claims that were submitted after March 23, 2010.” 2016 WL 750720, at *20.
However, “Any claims arising prior to that date would have to be accompanied by express

certifications in order to be actionable under the FCA.” Jd.

13

 
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 14 of 71

The Court ordered Relators to amend the SAC within 30 days to flesh out the false and
fraudulent nature of certain express certification claims or to drop those claims from the lawsuit,
Leva I, 2016 WL 750720, at *1, *25-*26, *28.

Relators elected to drop certain claims that were premised on express certification with
respect to Medicaid and all claims that were premised on express certification with respect to
TRICARE. (TAC § 19.)

3. Escobar Overrules Mikes

The governing law changed very shortly after this Court’s decision in Teva I, when the
United States Supreme Court replaced the “condition of payment” rule with a common law
materiality standard. Universal Health Servs., Inc. y. United States ex rel. Escobar, 136 8. Ct.
1989, 2002-04 (2016) (Escobar). The Supreme Court reasoned, “Instead of adopting a
circumscribed view of what it means for a claim to be false or fraudulent, concerns about fair
notice and open-ended liability can be effectively addressed through strict enforcement of the
Act’s materiality and scienter requirements.” Id. at 2002 (internal quotation omitted).

The Supreme Court effectively abolished the need to divide cases into “express” and
“implied” certification claims:

We... hold that False Claims Act liability for failing to disclose
violations of legal requirements does not turn upon whether those
requirements were expressly designated as conditions of payment.
Defendants can be liable for violating requirements even if they
were not expressly designated as conditions of payment.
Conversely, even when a requirement is expressly designated a
condition of payment, not every violation of such a requirement
gives rise to liability. What matters is not the label the Government
attaches to a requirement, but whether the defendant knowingly
violated a requirement that the defendant knows is material to the
Government's payment decision.

Id. at 1996 (emphasis added).

14
Case 1:13-cv-03702-CM-OTW Document163 Filed 02/27/19 Page 15 of 71

Materiality, the Supreme Court said, “look{s] to the effect on the likely or actual behavior
of the recipient of the alleged misrepresentation.” /d. (citing 26 R. Lord, Williston on Contracts
§ 69:12, p. 549 (4th ed. 2003) (Williston)). And, to illustrate how a False Claims Act plaintiff
could prove materiality, Escobar laid out high-level, non-exhaustive guideposts:

In sum, when evaluating materiality under the False Claims Act, the
Government’s decision to expressly identify a provision as a
condition of payment is relevant, but not automatically dispositive.
Likewise, proof of materiality can include, but is not necessarily
limited to, evidence that the defendant knows that the Government
consistently refuses to pay claims in the mine run of cases based on
noncompliance with the particular statutory, regulatory, or
contractual requirement. Conversely, if the Government pays a
particular claim in full despite its actual knowledge that certain
requirements were violated, that is very strong evidence that those
requirements are not material. Or, if the Government regularly pays
a particular type of claim in full despite actual knowledge that
certain requirements were violated, and has signaled no change in
position, that is strong evidence that the requirements are not
material.

136 §. Ct. at 2003-04; see also id. at 2003 (citing United States ex rel. Marcus v. Hess, 317 US.
§37, 543 (1943) (misrepresentation was material where the Government otherwise would not
have placed money in a joint fund for payment to the defendant-contractors)).

Recently, the Second Circuit confirmed that “the express-designation requirement for
implied false certification claims and the particularity requirement for express false certification
claims .. . did not survive Escobar.” Bishop, 870 F.3d at 106; id. (“In place of Mikes’s
requirements, the Escobar Coutt set out a ‘familiar and rigorous’ materiality standard.”).

4, Summary Judgment

After discovery, Defendants move for summary judgment on the federal FCA claim, as

well as dismissal of all pendent state and municipal law claims. (Dkt. No. 128.)

15

 
Case 1:13-cv-03702-CM-OTW Document163 Filed 02/27/19 Page 16 of 71

Pursuant to the Court’s order dated December 11, 2018, (Dkt. No. 154), the parties have
also submitted supplemental briefing on the element of materiality under 31 U.S.C.

§ 3729(a)(1)(A), following Escobar. (See Dkt. Nos. 156-60.)

Il, Legal Standard

A party is entitled to summary judgment when there is no “genuine dispute as to any
material fact” and the undisputed facts warrant judgment for the moving party as a matter of law.
Fed. R. Civ. P. 56(a); Anderson vy. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).

Whether any disputed issue of fact exists is for the Court to determine. Balderman v.

U.S. Veterans Admin, , 870 F.2d 57, 60 (2d Cir. 1989). The moving party has the initia! burden
of demonstrating the absence of a disputed issue of material fact, Celotex v. Catrett, 477 US,
317, 322-23 (1986).

Once the motion for summary judgment is properly made, the burden shifts to the non-
moving party, which “must set forth specific facts showing that there is a genuine issue for trial.”
Anderson, 477 US, at 250. The nonmovant “may not rely on conclusory allegations or
unsubstantiated speculation,” Scotto v. Almenas, 143 F.3d 105, 114 (2d Cir, 1998), but must
support the existence of an alleged dispute with specific citation to the record materials. See Fed.
R. Civ. P. 56(c}(1).

While the Court must view the record “in the light most favorable to the nonmoving
party,” Leberman v. John Blair & Co., 880 F.2d 1555, 1559 (2d Cir. 1989) (citations omitted),
and “resolve all ambiguities and draw all reasonable inferences in favor of the party against
whom summary judgment is sought,” Heyman v. Commerce & Indus. Ins. Co,, 524 F.2d 1317,
1320 (2d Cir. 1975) (citations omitted), the non-moving party nevertheless “must do more than

simply show that there is some metaphysical doubt as to the material facts.” Matsushita Elec.,

16
Case 1:13-cv-03702-CM-OTW Document163 Filed 02/27/19 Page 17 of 71

475 US, at 586 (citations omitted). Not every disputed factual issue is material in light of the
substantive law that governs the case. Anderson, 477 U.S. at 248. “Only disputes over facts that
might affect the outcome of the suit under the governing law will properly preclude the entry of

summary judgment.” Id.

lil. Discussion

Defendants argue that Relators have failed to make out a prima facie case on their FCA
claim. (Defs. Br. at 1-2.) Specifically, Defendants argue that: (i) Relators have not raised a
genuine issue of material fact that Teva committed an AKS violation through its speaker
program; (ii) Relators have failed to link any purported AKS violation to the prescription
reimbursement claims that form the basis for their FCA action; and (iii) Relators have failed to
offer any evidence that any misrepresentation about AKS compliance was material to the
Government for purposes of the FCA. (/d. at 2.)

For the reasons discussed below, these arguments fail.

A. Relators Raise a Genuine Issue of Material Fact with Respect to Whether
Teva Violated the AKS

Defendants argue that they are entitled to summary judgment because Relators have
“failed to create a triable issue on their claim that Teva’s speaker program violated the AKS.”
(Defs. Br. at 17.) They argue, first, that Relators have failed to raise an issue of material fact that
“one purpose’ of Teva’s speaker program was to induce or reward speakers’ prescribing.” (Ud)
Second, they argue that Relators fail to offer evidence that there existed an overarching or
“sweeping” scheme related to the speaker program, as opposed to isolated instances of
misconduct. (d.) Third, Defendants argue that Relators’ damages calculations are not supported

by the evidence. (/d.)

17

 
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 18 of 71

1. Relators Raise a Genuine Issue of Material Fact That “One Purpose” of
the Speaker Program Was To Reward Prescription Writing

Through the FCA, Relators allege that Teva violated subsection 1320a-7b(b)(2)(A) of the
AKS, (TAC 4 171), which states:

(2) Whoever knowingly and willfully offers or pays any
remuneration (including any kickback, bribe, or rebate) directly or
indirectly, overtly or covertly, in cash or in kind to any person to
induce such person—

(A) to refer an individual to a person for the furnishing or
arranging for the furnishing of any item or service for
which payment may be made in whole or in part under
a Federal health care program, |... ]

shall be guilty ofa felony and upon conviction thereof, shall be fined
not more than $100,000 or imprisoned for not more than 10 years,
or both.

42 U.S.C. § 1320a-7b(b\(2).

This provision of the AKS “criminalizes the payment of any funds or benefits designed to
encourage an individual to refer another party to a [Federal health care} provider for services to
be paid for by [a Federal health care] program.” United States v. Miles, 360 F.3d 472, 479 (5th
Cir. 2004).

To prove liability under the statute, the Government or relator must show that the
defendant: “(1) knowingly and willfully made a payment or offer of payment, (2) as an
inducement to the payee, (3) to refer an individual, (4) to another for the furnishing of an item or
service that could be paid for by a federal health care program.” fd 479-80.

Inducing referrals need not be the primary purpose for the kickback. Instead, a party
need only prove that “one purpose” of the defendant’s bribe is to induce referrals. United States

v. Narco Freedom, Inc., 95 F. Supp. 3d 747, 759 (S.D.N.Y. 2015); United States v. Borrasi, 639

F.3d 774, 781-82 (7th Cir. 2011); United States v. MeClatchey, 217 F.3d 823, 834-35 (10th Cit,

18
Case 1:13-cv-03702-CM-OTW Document163 Filed 02/27/19 Page 19 of 71

2000); United States v. Davis, 132 ¥.3d 1092, 1094 (Sth Cir. 1998); United States v. Kats, 871
F.2d 105, 108 (9th Cir. 1989) (per curiam); United States v. Greber, 760 F.2d 68, 71-72 d Cir.
1985).

In cases where a company’s speaker program is alleged to have violated the AKS,
scienter may be established by, among other things, evidence that senior management was
“basing representatives’ compensation on doctors’ prescription-writing; [] failing to monitor
events; and [] imposing no discipline when sales representatives were reported for non-
compliance with [the company’s] policies and the anti-kickback laws.” Bilotta, 50 F. Supp. 3d at
519. The inference also arises from evidence showing that the company violated its own
compliance policies and industry standards. id.

Teva first argues that Relators have failed to meet their burden to show that even “one
purpose” of the speaker program was to reward or incentivize prescription writing, because there
is no evidence of guid pro quo agreements, no evidence that the speaker program was intended
to influence speakers as opposed to attendees, and no payments in excess of fair market value

that could provide evidence of the requisite scienter. (Defs. Br. at 18-20.)

a) The AKS Does Not Require Evidence of a Quid Pro Quo
Arrangement

Defendants first argue, as they did in their motion to dismiss, that Relators have failed to
show that the honoraria were “negotiated in exchange for or conditioned upon” speakers’ writing
prescriptions.” (Defs. Br. at 18 (internal quotation omitted).) The failure to demonstrate a quid
pro quo arrangement, they argue, entitles them to summary judgment. (/d.)

Relators respond that the AKS does not require evidence of a quid pro quo arrangement
to find a violation, and that scienter may be established through other evidence. (Pls.-Relators’

Mem. of Law in Opp. to Defs. Mot. for Summ. J. (“Rels. Opp.”), Dkt. No. 135 at 16-17.)

19

 
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 20 of 71

The Parties’ use of the phrase “guid pro quo” requires some clarification.

Although the AKS requires that the offer or payment be made “to induce” a person,
courts “consistently treat[] the AKS’s inducement element as an intent requirement.” United
States ex rel, Parikh y, Citizens Med. Ctr., 977 F. Supp. 2d 654, 665 (S.D. Tex. 2013), aff'd sub
nom. United States ex rel. Parikh y. Brown, 587 F. App’x 123 (Sth Cir. 2014) (citing Davis, 132
F.3d at 1094; McClatchey, 217 F.3d at 835). Because intent is all that is required, it does not
matter whether “a particular referral results.” Parikh, 977 F. Supp. 2d at 665. Thus, the statute
does not require evidence of a “guid pro quo” in the sense that each bribe must successfully
generate referrals. United States ex rel. Kester v. Novartis Pharm. Corp., 23 F. Supp. 3d 242,
263 (S.D.N.Y. 2014) (Novartis J; see also Teva I, 2016 WL 750720, at *17.4

There is no need for the plaintiff to offer evidence about any negotiations between the
payor and the person receiving the kickback, because there is no requirement that the payor
attempt to bring about this result by means of a conversation or express conditions. Were it
otherwise, it would make little sense for Congress to have created two separate criminal offenses,
one for “offer[ing] or pay[ing]” unlawful remuneration, 42 U.S.C. § 1320a-7b(b)(2), and the
other for “solicit[ing] or receiv[ing}” it, id. § 1320a-7b(b)(1). The statute also does not require
evidence of negotiations with the party receiving the kickback. Rather, the payor must offer or
pay “with the intent to gain influence over the reason or judgment of a person making referral

decisions.” McClatchey, 217 F.3d at 834.

 

4 Of course, evidence that such referrals did result—or that a speaker’s overall prescriptions increased—will
support an inference of intent. Bilotia, 50 F, Supp. 3d at 520; see also United States ex rel. King v. Solvay Pharm.,
dnc, 871 F.3d 318, 332 (5th Cir, 2017), cert, denied 138 8, Ct. 2030 (2018); United States ex rel. Gonzalez v.
bresenius Med. Care N. Am., 748 F. Supp. 2d 95, 113 n.31 (W.D. Tex. 2010), aff'd sub nom. Gonzalez v. Fresenius
Med. Care N. Am., 689 F.3d 470 (5th Cir. 2012).

20
Case 1:13-cv-03702-CM-OTW Document163 Filed 02/27/19 Page 21 of 71

Defendants are incorrect that, in the absence of guid pro quo evidence, payors could be
found guilty “merely because they hoped or expected or believed that referrals may ensue from
remuneration that was designed wholly for other purposes.” Id. As the MeClatchey court
explained, a payor “may /awfully enter into a business relationship with a doctor and even hope
for or expect referrals from that doctor, so long as [the payor] is motivated to enter the
relationship for legal reasons entirely distinct from its collateral hope for referrals.” Id.
(emphasis added). Thus, in a case where all facets of the business arrangements between a payor
and doctor are aboveboard, the jury might require evidence of a guid pro quo to enable it to
make the “difficult factual determination” of “distinguish[ing] between a motivating factor and a
collateral hope or expectation.” /d. n.7. However, because Relators have proffered several
indicia of an unlawful relationship between Teva and its speakers, this is not such a case.

As a result, Relators’ case does not fail for want of quid pro quo evidence.

b) There Exists a Genuine Issue of Material Fact About the
Efficacy of Teva’s Compliance Program

Teva next argues that Relators offer no evidence of intent to induce, because its
“extensive policies, training, speaker selection criteria and processes, and layers of compliance
safeguards were all designed to guard against the use of speaker fees for any illicit purpose.”
(Defs. Br. at 19 (citing Defs. 56.1 | 92-123).) Teva says there is no genuine issue of fact that it
has a robust compliance program, which has ferreted out non-compliance on this and other
issues.

‘Teva relies principally on its written compliance policies: several iterations of the Teva
Integrity Principles (TIPS), an undated “U.S. Business Conduct Policy,” a “Centralized Activity
Review and Evaluation” (“CARE”) policy, a document called “Standard Operating Procedures:

2013 Teva Business Rules,” and the Compliance Committee charter, dated 2007. (DX106-107,

21

 
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 22 of 71

DX110, DX112, DX116, DX119, DX126; see also DX8-13, DX30-31, DX58 (written
compliance policies, including duplicates of exhibits already discussed, and sample speaker
agreement for promotional programs); DX109 (job posting for compliance director, dated
2005).) Teva also submits federal Government and industry guidance documents. (See DX17
(2009 version of the Code on Interactions with Health Care Professionals issued by the
Pharmaceutical Research and Manufacturers of America (the “PhRMA Guidelines”)); DX18 &
DX24 (FDA guidance documents)).)

Teva also points to documents showing that, from time to time, it disseminated these
policies to its employees. These documents include a 2008 e-mail to sales personnel circulating
a revised version of the forthcoming 2009 TIPs, and e-mails requiring that employees complete a
compliance training module through its online portal, the Learning Management System.
(DX111, DX118, DX123; see also DX124-25 (deposition testimony of employees recalling that
they were required to undergo training).) This evidence provides some indication that senior
management distributed policies to its employees.

Relators respond that Teva’s claim of a strong compliance program is “largely
unsupported” by the evidence cited, and that Teva’s compliance policies were “weak and
unenforced.” (Rels. Opp. at 17.)

Relators raise a genuine issue of material fact on this score. Certainly, Teva has written
compliance policies, and these policies contain all of the right language. But that evidences
little, since the existence of a written compliance policy says nothing about whether it is
followed, “Formal policies, of course, are only as good as their implementation; the very nature

of a sham is that it pretends to be compliant when it is not.” United States ex rel. Booker v.

22
Case 1:13-cv-03702-CM-OTW Document163 Filed 02/27/19 Page 23 of 71

Pfizer, Inc., 188 F. Supp. 3d 122, 134 (D. Mass. 2016) (Booker ID, aff'd, 847 F.3d 52 (ist Cir.
2017). The question is whether these policies are worth the paper they are written on.

First, although Teva claims it is undisputed that its “compliance personnel discovered,
investigated, and disciplined Teva employees for violations of Teva policies, including
termination, forfeiting bonuses, and remedial training,” (Defs. 56.1 {j 122), Teva bases its
assertion on records from a grand total of four compliance investigations——three of which have
nothing to do with the kind of AKS violations alleged in this case. (See DX130 (infraction
occurred during detailing/“advocate development,” not a speaker program); DX132 (same);
DX133 (speaker investigated for using his own slides rather than Teva-approved materials).)

- The fourth records shows that, on one occasion, Teva investigated a sales representative who
“facilitated a 1:1 speaker program in violation of policy, [and] facilitated a speaker program with
an inappropriate target audience for the benefit of the speaker,” among other violations not
related to the AKS. (DX131 at 1-2.) Teva claims that the employee was fired as a result.
However, “Action taken: Terminated” could refer either to the employee or to the investigation
itself; and Teva has not introduced any testimony that clarifies the matter. (id.)

Second, Relators’ expert Paul W. Kim, J.D., M.P.H., member and Chair of the Healthcare
Group at the law firm Cole Schotz P.C., (Kim Report at 1-2), opines, based on his familiarity
with health care compliance policies across many types of provider corporations (including drug
companies), (id. at App’x A), that, during the Relevant Period, Teva had a singularly weak
compliance department, with a very small staff (one that is too small to attend the speaker
programs they purport to monitor), overseen for many years by a former paralegal with no
formal compliance training, all of which evidences a lack of commitment to the written policy.

(Id. at 24-26, 28, 36-37.) He also points out that among other things, prior to July 2012, Teva

23

 
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 24 of 71

had no written protocol for investigating or responding to reports of misconduct. (/d. at 44.)
Finally, push-back from sales representatives rendered it impossible for Teva to track such
critical compliance-related data, such as total compensation to paid speakers, (id. at 16), and how
often a single health care provider, including speakers, attended programs on a given drug (id. at
13-14). A compliance department that lacks compliance data is no compliance department at
all; neither is a compliance department that is not proactive, but simply responds to complaints,

Of course, Teva proffers its own expert, Jon Smollen, J.D., Practice Professor of Law at
Temple Law School in Philadelphia, Pennsylvania, and Director of its Center for Compliance
and Ethics, (Report of Jon Smollen, J.D. (“Smolien Report”), DX105 at 2--4), who opines that
the company does have robust compliance policies that comply with relevant guidelines. I agree
that his testimony raises an issue of fact—though I note that he undercuts his own conclusion
with statements like (1) during the early part of the Relevant Period, 2006 to 2008, some training
took place, but it was not conducted with any regular frequency (see id. 33-35); (2) monitoring
and auditing efforts during this period were focused on other marketing tactics (sampling and
detailing), not on speaker programs (id. at 35); (3) the length of time it took Teva to rolf out an
updated speaker program that complied with the 2009 PhRMA Guidelines and the Huron
Consulting report was four years, even as other companies adopted standards from the same
Guidelines as early as 2010, (id. at 45); and (4) when outside consultants and members of Teva’s
compliance department began conducting compliance audits of speaker programs, they provided
advance notice to the sales personnel they would be observing (id. at 55-56).

Neither experts credentials or conclusions were the subject of a Daubert motion,
although, for the first time in its reply brief, Teva has argued that Relators’ expert Kim “bears

none of the hallmarks of reliability necessary for the opinion to be admissible under Daubert.”

24
Case 1:13-cv-03702-CM-OTW Document163 Filed 02/27/19 Page 25 of 71

(Defs.’ Reply Mem. of Law in Further Supp. of their Mot. for Summ. J. (“Defs. Reply”), Dkt.
No. 141 at 16 (quoting Berk v. St. Vincent’s Hosp. & Med. Ctr., 380 F. Supp. 2d 334, 355
(S.D.N.Y. 2005).) A passing argument in a reply brief is not a substitute for a proper Daubert
motion. As far as this court is concerned, the Parties have waived any Daubert arguments by not
raising them at summary judgment. If I can consider an expert’s at summary judgment, a jury
can consider it at trial.

Obviously, the clash of experts creates a genuine issue of material fact about whether
Teva’s compliance policy was adequately designed, and whether it was more honored in the
breach or in the observance. This precludes summary judgment in favor of Teva on the issue of

whether its compliance program definitively proves an absence of the requisite scienter under the

AKS.

c) There Is a Genuine Issue of Material Fact Whether Teva
Tracked Speakers’ Prescription Writing

Next, Teva argues that “if the investment in a speaker program. had been intended in part
to induce speaker prescriptions, it is inconceivable that the company would not have tracked the
number of prescriptions written by speakers specifically to assess the impact of speaker
payments on speaker’ prescribing habits.” (Defs. Br. at 19 (internal quotation omitted).)
Defendants argue that “the undisputed evidence confirms that Teva did no such tracking.” (Ud;
see also id. at 25 (“Here, Teva did not track the prescriptions written by speakers, but rather the
prescriptions written by attendees.”); see also Defs. 56.1 {(f 29-32.)

Teva’s disingenuous argument is based on a single marketing mix analysis that an outside
consultant, ZS Associates (“ZS”), performed at various times “when asked” over the Relevant
Period. (See Defs. 56.1 ff] 29-32; DX53 at 99:1 (testimony of senior product manager for

Copaxone that analysis was done “when asked,” rather than annually); see also PX204 at 38:5-

23

 
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 26 of 71

17 (testimony of ZS employee that ZS was not involved in analyzing ROI of speaker programs
for Teva between 2007 and 2011).) Evidence of Teva’s behavior with respect to just one
study—a study that does not comprehend all analyses of its speaker program—does not entitle it
to summary judgment on the issue of intent.

Relators, moreover, have introduced substantial evidence that Teva did, in fact, track
speakers’ prescription writing, thereby raising a genuine issue of material fact. (Rels. 56.1 4 2-
4.)

Relators have introduced evidence that Teva did this at the level of its senior
management. For example, they have proffered a slide deck focusing on AHM speaker
programs in 2009 and 2008, (See PX213). The slide deck shows that Teva tracked attendee
prescribing at speaker training programs, and that they did so at the level of “Trx/Dr/Month,”
ie., total prescriptions of Azilect per doctor per month, both “3 months post” and “6 months
post” training. (PX213 at slide titled “Peer - Peer ROI”; see also id. at 1 (showing transmission
of this document from an associate product manager for Parkinson’s Marketing to a senior
product manager for Copaxone (“Attached is the slide deck that includes the AHM ROI
analysis.”).) By definition, this metric could include only paid speakers.

Relators also introduce a declaration from a former Teva employees whose primary
responsibilities were “training speakers for Teva’s peer-to-peer and patient programs” on Azilect
and Copaxone in New England. (PX137 {4 5-6.) That employee testified, “Teva carefully
tracked the IMS data detailing the prescribing habits with respect to Azilect and Copaxone for
the [health care providers] that spoke on behalf of Teva.” (PX137 J 6.)

Relators also offer evidence that the tracking of speakers was done by Teva’s sales team.

The sales representatives responsible for a given region, as well as their managers, closely

26
Case 1:13-cv-03702-CM-OTW Document163 Filed 02/27/19 Page 27 of 71

tracked prescriptions of all health care providers for whom they were responsible, especially paid
speakers. (Rels. Opp. at 17, 19; see also Rels. 56.1 19] 2-4, 29-32, 79).) Defendants do not
dispute this: “Speaker also were customers of Teva’s products and Teva sales representatives
were aware of all their customers’ prescribing.” (Defs. Reply at 13-14.)

As just one example of how closely Teva sales representatives tracked individual
speakers: a “Field Activity Report” for the Buffalo, NY territory shows detailed Azilect and
Copaxone prescribing information for a group of physicians—[B.M. ], [L.D.], [T.G.], [L-M.];
{D.H.], [B.W.], [P-K.], and [B. Y.] on pages TNA-0088227--29, and then identifies these very
same physicians as paid speakers who have completed speaker programs in recent months on
pages TNA-0088230-31. (PX115). Similarly, a “Territory Analysis” from the Akron/Canton
region includes detailed, half-page summaries devoted to individual speakers, complete with line
graphs showing each individual speaker’s market share of Azilect and Copaxone over time. (PX
49 at TNA-0135105-08.)

Sales representatives linked prescriber habits with their retention as paid speakers for
Teva. An excerpt of a field report from Maine discusses prescribing statistics for Dr. [C.] and
Dr. [R.], and then observes, “Based on volume of scripts generated, we need to stay committed
to working with Dr. [C.] and Dr. [R.]” on speaker programs. (PX6 at TNA-0183976.)

Additional examples abound in the record, only some of which I choose to excerpt here.
(See PX9 at TNA-174200 (“Developing speakers like Dr. [L.], Dr. [D.], and Dr. [R.] has
produced new Azilect Rx in the months following the programs.”); PX14 at 7 of 9 (“T have seen
great increases in sales for many of our speakers. Dr. [K.], Dr. [L.J, Dr. [V.], and Dr. [R.] have
shown significant share increases for Copaxone. Dr. [L.] and Dr. [A.] have both increased their

use of Azilect.”); PX16 at 6 of 9 (describing increases of four physicians since becoming

27

 
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 28 of 71

speakers: Dr. [F.] from 2.5% to 4.8% market share; Dr. [B.] from 11% to 15.5%; Dr. [R.] from
45% to 47%; and Dr. [G.] from 29% to 34.6%); PX19 at 7 of 10 (noting that nurse practitioner
[S.G.] increased her Azilect prescriptions after she became a speaker and that Dr, [C.S.Ps
Copaxone market share is up 62% since he started speaking for Teva); PX2 at TNA-0014190
(“MS Market Analysis and Update” from the St. Louis region showing speaker Dr. [G.]’s rolling
twelve-month total prescriptions as 2,141 and Copaxone share as 46%, and stating immediately
afterwards, “The previous strategy has been to use Dr. [G.] with patient groups and physician
lunches”); PX40 (presentation with entire slides dedicated to specific speakers, Dr. [T.] and Dr.
[T.], including line graphs showing their market share over time); PX32 at 5 of 7 (observing that
sales representative used Azilect speaker programs with Dr. [M.] and Dr. [K.j, whose shares
grew from 0.7% and 6% to 26.3% and 12%, respectively); see also Rels, 56.1 {4 2-4.)

Teva has no real answer to this evidence, except to argue that “Awareness of market
share of speakers does not equate to tracking the market share of speakers in relation to speaker
programs.” (Defs. Reply at 13.) However, the evidence suggests more than “awareness.” The
_ evidence excerpted above includes dozens of examples of sales representatives’ using speaker
prescriptions to see whether the programs were producing tangible results and to suggest
working more closely with high volume prescribing speakers.

Teva’s final “Hail Mary” is to argue that “advocate” is not a synonym for “speaker.”
(Dets. Reply at 12-13). Therefore, any documents showing that Teva tracked “advocate”
prescriptions does not necessarily mean that it tracked “speaker” prescriptions. Ud.) But if

“advocate” and “speaker” are not synonymous—a proposition not free from doubt*-—Relators

 

5 Moreover, while many Teva witnesses testified that “advocate” and “speaker” were not synonyms, they

admitted that the terms overlapped significantly. (Defs.’ Reply Mem. of Law in Further Supp. of their Mot. for
Summ. J. (“Defs. Reply”), Dkt. No. 141 at 12 0.13.) A former regional sales manager struggled to think of any
speakers who had not been advocates, (see DX170 at 20:20-22:9: another two witnesses stated simply that an

28
Case 1:13-cv-03702-CM-OTW Document163 Filed 02/27/19 Page 29 of 71

have introduced substantial evidence that explicitly uses the term “speaker,” rather than
advocate, as demonstrated by the evidence excerpted above.
Teva’s motion for summary judgment on the grounds that it did not track speakers is,

therefore, denied.

d) There Is a Genuine Issue of Material Fact About Whether Teva
Paid Its Speakers at Fair Market Value

Defendants argue that “the undisputed evidence that Teva compensated its speakers at
fair market value is by itself fatal to Relators’ claims,” because a court cannot infer a defendant’s
intent to induce if there is no excess payment. (Defs. Br. at 19; id. at 20 (citing United States ex
rel. Perales y. St. Margaret’s Hosp., 243 F. Supp. 2d 843, 851 (C.D. Ill. 2003) (Perales).) Teva
also contends that Relators must show Teva’s compensation to speakers was excessive compared
to that of other pharmaceutical companies. (Defs. Br. at 20 (citing United States ex rel. Brown v.
Celgene Corp., 226 ¥. Supp. 3d 1032, 1054-55 (C.D. Cal. 2016) (Brown)).)

First, assuming arguendo that Defendants correctly state the law, (but see United States
ex rel, Booker v. Pfizer, Inc., 9 F. Supp. 3d 34, 53 (D. Mass. 2014) (Booker J), Teva’s evidence
does not show that it indisputably paid fair market value to all speakers throughout the Relevant
Period. Teva cites only to a handful of internal compliance policies, which dutifully recite the
AKS requirement that speakers are required to be paid “fair market value” but do not specify
what amount would constitute “fair market value.” (DX11 at TNA-0625389, DX8 at TNA-
0001684; DX35 at 8 of 30.) Teva also cites no payment records from the Relevant Period and

makes no market comparisons.

 

advocate was “not necessarily” a speaker, (DX171 at 214:19-216:21; accord DX174 at 193:14-16); and two others
agreed that a reference to “advocates” could include paid speakers as well as other advocates, (DX172 at 246:11-
247:2; accord DX173 at 284:21-285.7).

29

 
Case 1:13-cv-03702-CM-OTW Document163 Filed 02/27/19 Page 30 of 71

Teva does offer one report from Huron Consulting that includes recommended honoraria
for contracted speakers, (DX37-38 (draft and final versions)), but this policy did not become
effective until July 1, 2012, which is roughly five and a half years into the Relevant Period (see
DX41 at 1). The Huron Report also does not enable this Court to conclude that Teva lacked the
requisite intent under the AKS even after its adoption, because Relators have introduced
evidence that Teva provided expensive dinners and aleohol during its speaker programs, in
addition to honoraria, throughout the Relevant Period. (See Humphrey Rebuttal Report at § 15
(listing examples of events where cost of food and alcohol at speaker programs exceeded $65 per
person, with many events exceeding Teva’s own $125 per person limit); see also id. J 15(kk)
(example of program where speaker spoke only to two Teva sales representatives, and program
costs exceeded $1,188).)

Teva’s argument that Relators must show Teva paid its speakers more highly than other
pharmaceutical companies is also wrong. If true, such evidence would of course be one way to
prove an AKS violation—but it is not the only way.

In Brown, 226 F. Supp. 3d at 1054, the relator affirmatively set out to prove Celgene’s
intent under the AKS by arguing, in part, that Celgene’s annual cap on honoraria was higher than
that of other companies, and that the honoraria Celgene paid to its speakers “were several times
the amount of money the same doctors charged to perform other tasks.” Jd The court held that
the appropriate apples-to-apples comparison was the hourly rate paid by other programs for the
same service, rather than the annual cap across companies or what each speaker charged for non-
lecture services. Id.

Here, however, Relators by and large do not disagree that Teva paid honoraria after July

1, 2012, in accordance with the compensation schedules recommended by Huron. (But see

30
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 31 of 71

PX179 (identifying hundreds of occasions after July 1, 2012, when Teva violated its own written
fair market value policies by not reducing speaker compensation when the speaker gave multiple
programs on the same day).) Instead, Relators argue Teva exceeded fair market value when it
made any honorarium payments to speakers for sham programs. (See Rels. 56.1 | 27.) Because
these programs had no legitimate purpose, except to reward or increase speaker prescriptions,
any payments made to speakers for these programs would exceed “fair market value.”

In sum, whether Teva possessed the requisite intent under the AKS is a hotly disputed
issue of material fact.

2. A Reasonable Jury Could Find that Teva’s Speaker Program Wasa
Sham

Teva next argues that Relators have failed to develop material facts in support of their
allegations that its speaker program was a sham. (Defs. Br. at 21.)

Specifically, Teva claims that the following facts remain undisputed following discovery:
(1) there is no evidence that the programs were on a regular basis given to the same attendees
repeatedly, or to no one at all; (2) eligibility to serve as speaker was not contingent on the
number of prescriptions the physician wrote; (3) at all times during the relevant time period, no
speaker could be engaged for Teva absent a valid business justification; (4) the speaker programs
were valuable to those in attendance because: (i) the labels and indications for both Azilect and
Copaxone changed over the course of the Relevant Period; and (ii) Teva updated its speaker
program materials annually and made changes to the slide decks to reflect developments in the
MS and Parkinson’s disease states and marketplaces; and (5) the program provided a valuable

promotional service to Teva. (Ud. at 21-22.)

31

 
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 32 of 71

a) There Is a Genuine Issue of Material Fact Whether Speaker
Programs Were Regularly Given Without Legitimate Attendees

Teva urges this Court to find that Relators have “no evidence that the programs were on a
regular basis given to the same attendees repeatedly, or to no one at all.” (Defs. Br. at 21-22;
Dets. 56.1 J 76.)

In support of their claim that low-attendance pro grams were rare, Defendants proffer
attendance data for portions of the Relevant Period, For example, they submit a report of all
AHM events in 2009. (DX156 at 4-28 (listing events and attendance).} While Defendants have
not summarized this data, it does appear that many of the events had more than two attendees.
(id.) Teva has also submitted a PowerPoint presentation on AHM speaker programs conducted
from January 1, 2013 through April 2, 2013, showing that each peer-to-peer program had four
attendees on average, (DX157 at 5 of 17); as well as a presentation on the 2011 AHM speaker
programs, showing that each program had four to five attendees on average, (DX158 at 6 of 24).

In response, Relators submit their own summary exhibits, in the form of their
supplementary interrogatory responses, which show many examples of programs with zero or
one appropriate attendees. For example, they submit a 140-page spreadsheet of speaker
programs from 2008 to 2014 and a four-page spreadsheet of additional speaker programs from
2013 to 2014 that include “thousands of examples of speaker programs with one or zero
attendees.” (Rels. 56.1 74 (citing PX173; PX184).) Relators have also submitted, among other
evidence: (i) three spreadsheets totaling 55 pages containing examples of programs between
2009 and 2014 where a paid speaker gave a lecture to a Teva sales representative who was the
only member of the audience (as there were either no other attendees or all other attendees were
illegitimate), (id. (citing PX175; PX188; PX1 95)); (ii) a spreadsheet showing programs from

2011 to 2014 in which there was only one legitimate attendee (“one-on-one” programs), (id.

32
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 33 of 71

(citing PX173)); and (iii) a spreadsheet in which Relators highlight 29 examples of Teva's
miscounting attendees in its 2009 AHM program spreadsheet at DX156, by failing to account for
paid speakers and Teva sales representatives in the audience (PX271).

Relators have also submitted evidence showing that the same programs were repeatedly
presented to the same attendees. For example, they have introduced evidence showing 1,500
examples of health care providers’ attending three or more events related to the same drug within
six months, (Rels. 56.1 § 75 (citing PX177)); paid speakers who attended speaker programs on
the same topic for which they also serve as a speaker, (Rels. 56.1 74 (citing PX166; PX172;
PX185; and PX193)); and health care providers’ “rotating” by attending sequential Teva
programs as the speaker at one and audience member at the other, (id. (citing PX169)).

Defendants have no answer to Relators’ evidence, except to argue that one of the many
exhibits submitted by Relators, PX271, contains “no information about who the attendees were”
and otherwise uses “unreliable data.” (Defs. Reply at 19.) According to Defendants, the data in
Relators’ spreadsheets comes from AHM 360, which the Senior Director of Account
Management at AHM has testified “isn’t the official data” but rather “just a tool that we use to
help facilitate reporting.” (See Expert Report of Pierre-Yves Cremieux, Ph.D. (“Cremieux
Report”), DX97 {46 n.45.) However, Defendants apparently rely on the very same AHM data
to support their own arguments regarding attendance, and they have given no indication why
their data may be relied upon for the proposition that low attendance was rare, whereas Relators’
data may not be relied upon for the proposition that there were thousands of instances of low
attendance. (See Defs. Reply at 19; see also Expert Rebuttal Report of Joel W. Hay, Ph.D.

(“Hay Rebuttal Report”), PX281 { 11.)

33

 
Case 1:13-cv-03702-CM-OTW Document163 Filed 02/27/19 Page 34 of 71

b) There Is a Genuine Issue of Material Fact Whether Speakers
Were Chosen for Their Potential to Prescribe More Azilect and
Copaxone

Defendants next argue that Relators have failed to show that “eligibility to serve as a
speaker was [] contingent on the number of prescriptions the physician wrote,” as opposed to
other factors, including a legitimate needs assessment, speaking ability, and academic
qualifications. (Defs. Br. at 21; Defs. 56.1 {1 3-5.)

Relators have offered ample evidence that sales volume, as opposed to other factors,
drove speaker bureau nominations.

Defendants do not dispute that recommendations for the speaker’s bureau came initially
from the Sales and Marketing Departments, rather than from, for example, Medical Affairs or
Compliance. (Defs. Br. at 7.) And, while Teva argues that it “used a number of criteria
embedded in a multilayered approval process to ensure that effective speakers were chosen,”
(Dets. Br. at 21; Defs. 56.1 9] 33-37), the record raises a genuine issue of material fact about
whether the nominations process conformed to Teva’s own internal procedures and protocols.
(See, ¢.g., PX68 at TNA-0096541 (e-mail requesting addition to the speaker bureau at 5:03 p.m.
and e-mail granting addition at 9:22 a.m. the following morning); PX71 at TNA-0384305-08
(demonstrating how sales representatives were able to secure a late addition for Dr. [H.] to the
speaker bureau by attaching a screenshot of his prescribing data compared to other physicians,
despite Copaxone brand managers “not see[ing] an experience level that might warrant an
exception to the rule”); PX77 at TNA-0384474_-75 (“proactive[ly]” adding high-volume
prescriber to speaker bureau despite not “hay[ing] many details at this point”).)

Second, prescription volume was routinely discussed during the nominations process,

Indeed, the record is replete with examples of sales representatives’ and managers disregarding

34
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 35 of 71

other criteria~speaking ability, academic qualifications—in favor of drug volume. (See, 2.2.,
PX44 at TNA-0411339 (listing “Develop top 20 volume prescribes [sic] as COP advocates” as a
goal); PX20 at 8 of 11 (discussing how sales rep targeted “loyal Teva/Copaxone advocates” for
speaker programs); PX35 at TNA-0100491 (“In terms of [G.], 1 think it is important to keep her
on both MS and PD simply based on volume and her being ‘Dr. [G.]’.”); PX37 at TNA-0008657
(“We don’t think we will need Dr. [M.] as a speaker next year. [.. .| [His volume isn’t as
important to our territory as Dr. [G., C., and A.].”); PX60 at TNA-0297932 (replacing physician
with nurse practitioner on speaker bureau because “Dr. [L.] has taken a job as a hospitalist and
will no longer be seeing PD patient [sic] in a clinical setting”), PX29 at 4 of 6 (“Target
physicians based upon volume and potential for share change.”); PX7 at TNA-0283460 (“The
two physicians who continue to be a concern are Dr. [P.] and Dr. [B.]. [...] We are, however,
confident that we will be able to turn these two customers around given our level of activity with
them.”); PX8 at TNA-0278223 (“For Copaxone he is trending to be down... Our plan to
combat this is to utilize him for both peer-to-peer discussions . . . and for patient programs.”),
PX10 at 1 (in response to questions regarding whether the sales rep has any additions for the
bureau, “Dr. [K.] has expressed interest. [. ..] Considering he is #9 in our top 10 for volume
prescribers, I suggest that we give him the opportunity.”); PX10 at TNA-0176097 (listing
speakers “in order of importance (by the RSM)”); PX12 at 0176970 (“At this time I’m more
interested in pursuing tactics with prescribers in our territory. [K.] is a great speaker, but isn’t
writing drug. Freeing up the [K.] money has given us the opportunity to” schedule speaker
programs “with someone like Dr. [R.] or Dr. [L.].”) (emphasis in original); PX13 at 9 of 13

(“Dave worked with Dr. [C.] do [sic] his first Azilect talk this year and it went very well. He

35

 
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 36 of 71

was never an Azilect supporter and Dave was got him [sic] prescribing Azilect in just a few
tionths.”).)

Defendants’ only response is that “market share was a proxy for a physician’s clinical
experience and influence.” (Defs. Reply at 15 (citing deposition testimony of various Teva
employees).) This statement is highly questionable, as the record shows that clinical experience
and influence were frequently discussed separately from market share and drug volume. (See
PX6 at TNA-0183978 (“As mentioned earlier, all of this creates some nice opportunity for Dr.
[R.]. He isn’t the most knowledgeable PD physician, but writes a lot of scripts and has a
favorable opinion of Azilect. Seems like we have nothing to lose by utilizing him more.”); PX11
at TNA-0182100 (in an e-mail exchange with the Regional Sales Manager for New England,
“Regarding Dr. [S.], I was on the fence about her from the beginning. She isn’t a good speaker,
and her response to this initiative is on par with her urgency toward any initiative. She isn’t
someone who is worth getting in front of other customers{.]”); id. (“Dr. [S.], though, not the best
speaker, may still warrant consideration as an AHM Speaker. Hi [sic] volume, high decile and
much MS!”); id. “Lagree. Let’s get her committed to a date with Amy and trained!’’); see also
PX67 at TNA-0017291 (“I wanted to make sure we could get [P.] trained for the second half of
the year. She has expressed interest and is very important to our business (she is our #2 behind
Dr. [S.], making up nearly 10% of our business),”) (emphasis in original); PX79 at TNA-
0222666 (“Dr. [S.] is on a short list of Azilect ‘game changers (decile 9 - second highest volume
after [A.]’ for us this year. As a result we have made him a priority with respect to programs...
he alone could carry our volume forecasts for the remaining months should he come on board

with Azilect.’’).)

36
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 37 of 71

co) There Is a Genuine Issue of Material Fact Whether Teva Always
Had a Valid Business Justification for Hiring Speakers

Teva argues that “at all times during the relevant time period, no speaker could be
engaged for Teva absent a valid business justification.” (Defs. Br. at 21.) Teva bases this claim
solely on the fact that such a requirement could be found in its written policies, including the
Teva Integrity Principles, as well as a single needs assessment conducted by its Marketing
Department in 2011, aimed at the upcoming 2012 year. (See Defs. 56.1 4 2; DX64.}

Obviously, this evidence does not entitle Teva to summary judgment. ‘The existence of
written policies does not prove that “no speaker could be engaged for Teva absent a valid
business justification” for the entirety of the Relevant Period, particularly where Teva has neither
cited to any evidence that it actually engaged in any needs analysis before 2011 or explained why
the 2011 analysis was sufficient to determine Teva’s business needs after 2012. (See Rels. 56.1
4 37(a); PX197 {11 (testimony of Teva’s Director of Compliance from 2006 to 2012 that Teva
began conducting the needs assessment “late in [his] tenure”).)

There is also no evidence that the 2011 analysis was an effective speaker program
control. The numbers produced in the 2011 analysis appear simply to have been calculated by
taking the number of practicing neurologists in the United States and multiplying those
neurologists by the percentage Teva wished to reach (which was, unsurprisingly, 100%) and by
the number of times each year they wished to reach them. (DX64.) This number was then
divided by the average number of attendees per peer-to-peer program, which the analysis
expressly states Teva did not know, since it only had numbers based on the AHM data. Ud.) As
the movant on summary judgment, Teva bears the burden of demonstrating that the needs
assesstnent satisfied the legitimate needs of the business. On its own, a single needs assessment

performed in the middle of the Relevant Period, without further context, does not suffice.

37

 
Case 1:13-cv-03702-CM-OTW Document163 Filed 02/27/19 Page 38 of 71

ad) There Is a Genuine Issue of Material Fact Whether Teva
Designed Its Program Content in a Sham Manner

Teva argues Relators have not proved that Teva designed its speaker programs materials
ina sham manner. ‘Teva argues that, throughout the Relevant Period, the content responded to
the needs and interests of attendees. (Defs. Br. at 6-8, 22.) In particular, Teva argues it is
undisputed that the company “updated its speaker program materials annually and made changes
to the slide decks to reflect developments in the MS and PD disease states and marketplaces.”
Ud. at 22; Defs. 56.1 YJ 45-73, 139.) They also claim it is undisputed that “the labels and
indications for both Copaxone and Azilect changed over the course of the Relevant Time
Period.” (Defs. Br. at 22; Defs. 56.1 99 47-56, 140.)

Relators do not dispute that Teva updated its presentation materials annually, or that the
labels for Azilect and Copaxone changed. (See Rels. 56.1 | 45-73, 139-140.) However,
Relators argue that these changes were not “significant” to attendees, and that the materials
remained “objectively rudimentary and repetitive in nature.” (Rels. Opp. at 8; see also Rels. 56.1
at {| 41-44, 46-56, 59-63, 67-75, 169-187.) Relators further point out that content developers
engaged by Teva were paid speakers. (Rels. 56.1 {42 (citing PX235 at 31 :7-13).)

As evidence that the program content lacked educational value for attendees, Relators
offer the expert report of Dr. Samuel Pleasure, M.D., Ph.D., Professor of Neurology at the
University of California, San Francisco, (Pleasure Report at App’x A.) Dr. Pleasure was asked
to evaluate the medical educational value of the materials presented at Teva speaker programs.
(id. 7.) Dr. Pleasure reviewed the medical information presented across over 500 Teva
promotional slide decks for Azilect and Copaxone, including training decks, which were used
between 2006 and 2016. Ud. J] 7, 32.) Dr. Pleasure concluded: (a) Teva’s materials did not

take into account who would be in the audience and what they should receive from an

38
Case 1:13-cv-03702-CM-OTW Document163 Filed 02/27/19 Page 39 of 71

educational perspective, (id. {¥] 36, 46); (b) the peer-to-peer slide decks were “inappropriate for
the education of” practicing neurologists, (id. 4 37); and (c) the material was not presented in an
unbiased way, as required by the PARMA Guidelines, (id. § 39). His principal reasons for so
concluding were that the presentations “presented the pathophysiology and clinical features of
PD and MS at extremely simplistic levels,” which in some cases were “barely appropriate for
medical students”; and contained references to studies regarding the use of Teva drugs that were
already a few years old and that would already have been familiar to treating physicians. (/d.
{] 38-40.) Dr. Pleasure also concluded that because Teva required the slides to be presented
sequentially and required the materials to be presented in full, the simplistic disease state
information at the beginning of the presentation would have caused neurologists “to become
inattentive at a very early stage of the presentations.” (/d. 38.)

Dr. Pleasure also opined that, while there were “interesting and important advances in the
field of clinical care of MS and PD” between 2004 and 2016, Teva’s slide decks did not present
this information in a full and unbiased way, such as to have educational or practical value for
neurologists attending these presentations. (Rebuttal Expert Report and Declaration of Samuel
Pleasure, Ph.D., M.D. (“Pleasure Rebuttal Report”), DX90 ¥ 11.) For example, the presentations
did not disclose that the placebo group in the PRECISE trial “contained patients at a higher risk
to develop MS than the treatment group,” and the GALA trial was a placebo-controlled trial,
rather than a head-to-head comparison of Copaxone against other agents. Ud.) Dr. Pleasure also
opined that neurologists would already have been familiar with these studies through medical
journals and other literature. (/d.)

Defendants have not challenged Dr. Pleasure’s undoubted expertise. To controvert his

report, Defendants offer two kinds of evidence.

39

 
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 40 of 71

First, they introduce the declarations of two physician content developers, who opine
that, in their experience, Teva’s materials were superior in educational content to those of other
pharmaceutical companies. (See, e.g, DX83 4 19.) Neither of these physicians, however, was
qualified as an expert. Of course, it is axiomatic that declarations must be based on personal
knowledge, and Teva cannot use these declarations to create a genuine issue of material fact that
the materials responded to the needs and interests of attendees, except insofar as the declarants
can personally attest to having found value in these programs as attendees. Moreover, this could
simply be a scathing indictment of the rest of the pharmaceutical industry, rather than as
evidence of the educational adequacy of Teva’s programs.

Second, Defendants argue it is irrelevant that the program content had limited educational
value, because its value was primarily promotional.® In support, Defendants proffer the expert
report of Dr. Pradeep K. Chintagunta, Ph.D., Joseph T. and Bernice 8. Lewis Distinguished
Professor of Marketing at the Graduate School of Business at the University of Chicago. (See
Chintagunta Report {| 1; see also id. at App’x A.) Reviewing academic literature regarding
pharmaceutical marketing, Dr. Chintagunta concluded that conducting peer-to-peer speaker
programs would have been valuable to Teva during the Relevant Period, even though both
Azilect and Copaxone were established treatments, (id. ff 30-34), because (1} as a drug becomes
more established, physicians seek to conform their prescribing behavior to that of their peers, and
rely less on technical and performance considerations, (id. 31); and, (2) as treatment practices
for a condition shift over time, physicians require new information that allows them to compare

old treatment options against new ones, (id. § 32), Dr. Chintagunta also opined that the latter

 

§ Certain of Teva’s documents call this into question. (See, e.g., DX11 at TNA-0625388 (AI promotional
programs must have some educational or patient care benefit.”).)

49
Case 1:13-cv-03702-CM-OTW Document163 Filed 02/27/19 Page 41 of 71

category of information would be valuable where the drugs treat chronic conditions, since the
effectiveness of these drugs is difficult to monitor. (/d. { 33.)

Reviewing materials related to the Azilect and Copaxone marketing mix, the ZS studies
measuring ROI of the speaker programs for attendees, and declarations of physicians who
participated in content development, Dr. Chintagunta concluded that there were changes in the
treatment options of Parkinson’s disease and MS, which would have supported speaker programs
as a valid promotional spend tactic during this period. (Id. {| 52-59.) Dr. Chintagunta stopped
short, however, of opining that the materials were responsive to the needs and interests of
attendees. It is also unclear whether Dr. Chintagunta reviewed the content of the speaker
materials themselves or merely evaluated the program as a whole in response to Teva’s
proportional marketing spend.

The Court finds that there is a genuine issue of material fact as to whether Teva created

the content for its presentations in what Relators characterize as a sham manner.

e} There Is a Genuine Issue of Material Fact Whether Teva
Structured Speaker Program Events in a Sham Manner

Teva also argues that Relators have not proved that Teva structured its speaker program
“events” in a sham manner. (Defs. Br. at 22; Defs. 56.1 | 76.) This argument responds to
Relators’ allegations that, in addition to the presentation materials themselves, the program
venues, activities (such as food and alcohol that were served), and audience composition stripped
these programs of any legitimate educational value.

Teva argues that even when attendance was low and the programs took place outside of
the office environment, audience members found the speaker programs valuable because they
engaged in spirited dialogues with their colleagues and discussed new advances in the field.

(See, e.g., DX23 ff 20-21 (declaration of Dr. [J.5.] stating, “[I]n my experience, no two of

4]

 
Case 1:13-cv-03702-CM-OTW Document163 Filed 02/27/19 Page 42 of 71

Teva’s speaker programs were alike as there would always be new ideas exchanged between
speakers and attendees of different practice groups” and “although I understand that relators have
alleged that on occasion Dr. [B.A.] and I were the only HCPs present at programs, I found each
of these programs to be educational and valuable|[.]”).}

In response, Relators submit that Teva routinely carried out speaker program events in a
sham manner, as evidenced by the location at which marry programs were held, the amount of
alcohol served, and the fact that the audience was frequently made up of either Teva
representatives, speakers themselves, repeat attendees, or physicians’ family members. Relators
set out to prove this by defining criteria for events whose activities would serve no legitimate
educational purpose, including criteria that violated Teva’s own compliance policies—and then
producing data showing that events with these criteria regularly took place.

Relators offer the expert report of Dr. Holly J. Humphrey, M.D., M.A.C.P., former Dean
of Medical Education at the University of Chicago. (Expert Report of Dr. Holly J. Humphrey,
M.D., M.A.C.P. (“Humphrey Report”), PX162 1; see also id. App’x A (listing qualifications
and experience).) Informed by various third-party standards regarding continuing education for
physicians, including publications from the Accreditation Council for Continuing Medical
Education, the 2002 and 2008 PARMA Guidelines, the recommendations in the 2009 Huron
report, as well as by her own expertise in medical education, Dr. Humphrey concluded that there
would be no educational value for: (a) a physician who attends three or more events related to
the same drug within six months; (b) a physician who serves as a speaker for a given drug and
then attends a lecture about the same drug within twelve months ; (c) a physician who attends any
speaker program where the food and beverage cost exceeds $65 per person; (d) a physician who

serves as a speaker for a given drug where the only audience member is the sales representative

42
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 43 of 71

or another “ineligible” attendee; (e) a physician who is the only legitimate attendee for an event
related to a given drug; and (f) a non-health care professional attendee who is the spouse of a
physician for an event related to a given drug. Ud. § 38-48.)

Dr. Humphrey based her conclusions on, among other things, the fact that practicing
physicians typically build off of their foundational knowledge and clinical experience, and
therefore require only one lecture to learn about a new drug or treatment, (id. § 50); if a physician
still had not learned about the new drug or treatment after the second presentation, a third,
identical presentation in a lecture format would have no educational value, (id.); the PARMA
Guidelines require that any meals served in connection with a presentation be “modest by local
standards,” and the average cost of a meal in New York City was less than $65, (id. 52); a
lecturer generally has more information, experience, and expertise than one who attends the
lecture, such that there would be no legitimate value to “rotating” presenters and audience
members, (id. 451), and “one-on-one tutoring sessions are not... a legitimate form of medical
education,” (id. {{ 53).

Relators then offer considerable data showing that events not qualifying as useful under
Dr. Humphrey’s rules occurred regularly. (See Rels. 56.1 474 (describing PX166-95).) For that
data, Teva has no answers.

The Court finds that Relators have raised a genuine issue of material fact that Teva
structured its speaker programs in a sham manner. At trial, a jury may weich the testimony of
various paid speakers against the expert testimony of Dr. Humphrey to conclude whether the

speaker program served a legitimate purpose or was designed as a conduit for speaker fees.

43

 
Case 1:13-cv-03702-CM-OTW Document163 Filed 02/27/19 Page 44 of 71

3. Relators Raise a Genuine Issue of Material Fact that the AKS Violations
Reflected a Companywide Scheme by Teva, Rather than Isolated
Instances of Misconduct

In Defendants’ earlier motion to dismiss the SAC for failure to plead fraud with
particularity, Defendants argued that Relators were required to “plead particular details about
individual false claims.” (See Dkt. No. 39 at 6.) Relators responded that “every claim submitted
by the physicians who received kickbacks from the Teva speaker programs was false,” because
the AKS compliance certifications in those claims would have been tainted by the prescribers’
participation in the sham speaker program. (/d. (summarizing Relators’ argument).) In order to
proceed on this “taint” theory, the Court held in Teva / that Relators would be required to show
that the speaker program had a “universal and improper” purpose. 2016 WL 750720, at *17.

Defendants argue that, following discovery, they are entitled to summary judgment
because “Relators are stuck with the case they allege but cannot prove.” (Dets. Reply at 18.)
This is because Relators’ only evidence “consists of Relators’ characterization of a smattering of
documents from disparate sales representatives,” from which the Court cannot “infer a company-
wide scheme.” (/d.)

Relators respond that the record amply supports the existence of a universal and improper
scheme, namely because of the volume of the record and consistency of the evidence across
Teva’s nationwide sales force and marketing operations. (Rels. Opp. at 20; Rels. 56.1 "] 208-
34.)

The record on summary judgment indeed creates a genuine issue of material fact about
whether the speaker program had as its “universal” purpose rewarding speakers for writing
Azilect and Copaxone prescriptions. Relators have introduced deposition testimony, e-mails,
performance reviews, and strategy documents ftom senior Teva employees who supervised the

program, including current and former national sales directors, area sales managers, and regional

44
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 45 of 71

sales managers. A reasonable jury, viewing this evidence in the light most favorable to Relators,
could conclude that the speaker program represented a coordinated scheme to increase
prescription writing by speakers. (See Rels. 56.1 {| 208-34.)

Some representative examples of this evidence are the following:

e Teva’s standard performance review rubric for sales representatives for 2011
included the following “general competency,” on which employees were graded:
“Understands the concept of growing market share through of |sic| key advocates
through the process of education and preparing to speak.” (See, e.g., PX128 at 9
of 12 (emphasis added).)

« Regional managers attached lists of physicians ranked by sales volume to e-mails
soliciting opinions on whom to include in that year’s speaker bureau. (PX126 at
TNA-0004797.)

e Product managers for Parkinson’s Marketing at Teva Neuroscience discussed how
they had sorted their list of target speakers for the nationwide speaker program by,
first and foremost, “PD market volume.” (PX130 at TNA-0214505.)

e After speaking with the Senior Director of Sales, an executive sales representative
sent an e-mail summarizing the day she spent with a Teva compliance officer,
whom she stated “wasn’t really working ‘with’ us” because he said that the
patient programs and physician programs “can appear like we are offering
‘kickbacks.’” (PX391 at TNA-0244587.) The Senior Director of Sales circulated
her e-mail to the senior sales and compliance teams, stating, “Call if you ever
need sales perspective.” (/d. at TNA-0244586.)

e Following a Sales & Professional Leadership Team Meeting, Teva
Neuroscience’s National Sales Director circulated highlights of the meeting to
sales managers across the country. (PX120 at TNA-0122039.) Highlights

included the head of the Adirondack Region’s strategy of “AHM’s, AHM’s,
ALIM’s,” adding, “This is the closest thing I have to a silver bullet.” (/d@.)

The cases cited by Defendants in support of granting summary judgment are also
distinguishable. For example, in Booker If, 188 F. Supp. 3d at 134, the relators had relied largely
on the testimony of one sales representative, which the district court held was insufficient to
establish a nationwide scheme. Id; see also id. at 135 (“Relators are left with the say-so of one
sales representative, ... weighed against substantial evidence that Pfizer instructed its sales force

on compliance issues and internally tracked results in a manner inconsistent with [his]

45

 

 
Case 1:13-cv-03702-CM-OTW Document163 Filed 02/27/19 Page 46 of 71

testimony.”). Here, there is considerable document-based and testimonial evidence that would
support an inference of a “universal and improper scheme.”

In Brown, 226 F. Supp. 3d at 1055, the district court granted summary judgment to
Celgene on the portion of relator’s claim related to speaker programs because there was “no
evidence that Celgene considered the number of prescriptions a doctor had written in deciding
whether to employ the doctor as a speaker,” “no evidence that speeches were given in
unconventional venues or in the absence of bona fide attendees,” and no evidence that “Celgene
tracked the number of prescriptions written by speakers.” Jd. Here, by contrast, Relators have
offered significant evidence of each of these facts, as discussed earlier in the opinion. See also
id, (distinguishing the facts in Brown from those in Teva J).

Finally, Defendants’ invocation of United States ex rel. Ruckh v. Salus Rehabilitation,
LLC, 304 F, Supp. 3d 1258, 1268-69 (M.D. Fla. 2018), for the proposition that Relators must
offer evidence of a “top down directive” if they are to survive summary judgment, fails to
persuade. The cited portion of Ruckh held that relators had failed to establish the existence of a
scheme as against the “Management Entity”—an LLC that sat atop the specialized nursing
facilities alleged to have submitted false claims. Jd. In holding that “a scattering of claims in a
smattering of facilities is a wholly insufficient basis from which to infer the existence of a
massive, authorized, cohesive, concerted, enduring, top-down, corporate scheme to defraud the
government,” the court meant that relators had adduced absolutely no evidence at summary
judgment that any of the misconduct at issue was attributable to the Management Entity. Jd.
(“The defendants correctly conclude that the evidence fails to support a verdict against the
Management Entity[.]”). Here, as already discussed, Relators have proffered evidence of both

the widespread and top-down nature of the scheme; they have shown both evidence of violations

46
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 47 of 71

occurring at speaker programs throughout the country, and that management of all relevant
entities was aware of (and perhaps sanctioned) such tactics. And while Defendants have denied
that they functioned as each other’s alter egos and/or agents at all relevant times, (Answer { 8),
they have not argued, based on Ruckh, that the evidence against any particular defendant is
inadequate.

4. There Is No Basis for this Court te Exclude Relators’ Damages
Calculations

Defendants also argue that Relators’ damages expert cannot properly calculate damages
based on all prescriptions for Azilect and Copaxone written by speaker bureau physicians, since
there is no evidence of a “sweeping” scheme. (Defs. Br. at 25.)

[ have already found that Relators have raised a genuine issue of material fact with
respect to whether there was a corporate-wide scheme (a term I have come to prefer to phrase
“universal and improper,” which is not a phrase with any legal import and which broadens
impermissibly the Relators’ burden to show a corporate-wide scheme, as opposed to a few rogue

incidents). Therefore, this is not a basis to exclude Relators’ damages calculations.

B. Relators Have Linked the Purported AKS Violations to Specific Prescription
Reimbursement Claims

Defendants have also moved for summary judgment on the grounds that Relators fail to
link particular claims submitted to the Government to the AKS violations at issue. The Court
finds that Relators have met their burden of production to show causation, under the standard
recently articulated by the Third Circuit in United States ex rel. Greenfield v. Medco Health
Sols., Inc., 880 F.3d 89 (3d Cir. 2018) (Greenfield).

1. To Meet Their Burden of Production, Relators Need Not Show That Any
Speaker Increased His or Her Prescription Writing for Azilect or
Copaxone in Response to Teva’s Alleged Kickbacks

The parties disagree over the applicable causation standard.

47

 
Case 1:13-cv-03702-CM-OTW Document163 Filed 02/27/19 Page 48 of 71

Defendants argue that, because the 2010 PPACA amendments state that “items or
services resulting from a violation” of the AKS are compensable under the FCA, Relators must
prove that the kickbacks caused the physicians to write the prescriptions at issue. (Defs. Br. at
26-27 (citing 42 U.S.C. § 1320a-7b(g)) (emphasis added).} They call this an “inducing linkage.”
(Defs. Br. at 27.)

Relators counter that this is “nothing more than a recycled ‘but-for’ causation argument,”
which this Court previously rejected, and argues that the statute does not require the bribe to
have actually succeeded in producing a referral for the parties’ behavior to constitute a violation.
(Rels. Opp. at 25.) The Government concurs, arguing that Relators have established the requisite
link by showing that a doctor who received a kickback thereafter wrote prescriptions for the
relevant drugs. (Statement of Interest of the United States of America in Resp. to Defs.’ Mot. for
Summ. J. “Gov't SOI”), Dkt. No. 138-1 at 2~3.)

The law on this issue is not well developed. But, after canvassing the relevant case law, a
few guiding principles emerge.

First, the FCA does not require the kickback to be the “but for” cause of the prescription.
As the Third Circuit recently recognized, a strict “but for” prescribing requirement would not
only dilute the entire theory of legal claim falsity, but, specifically, “would dilute the False
Claims Act’s requirements vis-a-vis the Anti-Kickback Statute, as direct causation would be a
precondition to bringing a False Claims Act case but not an Anti-Kickback Statute case.”
Greenfield, 880 F.3d at 97; see also Guilfoile v. Shields, 913 F.3d 178, 190 (1st Cir. 2019)
(recognizing Greenfield’s causation theory). Moreover, “The FCA and AKS seek to safeguard
the independence of medical decision-making from the taint of kickbacks,” and requiring “but

for” prescribing—as Defendants propose—“[could] lead to under-enforcement as courts would

48
Case 1:13-cv-03702-CM-OTW Document163 Filed 02/27/19 Page 49 of 71

struggle to unravel why doctors or pharmacists recommended a given drug or service to
patients.” Richard Strassberg, William Harrington, & Annie E. Railton, Two Recent Cases
Hlustrate Need to Rely on Causal Concepts in FCA Cases, N.Y.L.J. (Online) June 28, 2018),
https://www.law.com/newyorklawjournal/
2018/06/28/two-recent-cases-illustrate-need-to-rely-on-causal-concepts-in-fea-cases/.

Second, and relatedly, the Court is mindful that Relators’ burden of production at this
stage is not satisfied by a mere “correlation equals causation” argument. “At summary
judgment, an FCA plaintiff must do more than ‘merely . . . describe a private scheme in detail”
and argue “that claims requesting illegal payments must have been submitted, were likely
submitted[,] or should have been submitted to the Government.” Pink y. Khan, No. 13-cv-4924,
2018 WL 5831222, at *5 (E.D. Pa. Nov. 7, 2018) (quoting Greenfield, 880 F.3d at 98).

To resolve this dilemma, courts have articulated a “middle of the road” approach. This
approach holds that, “A kickback does not morph into a false claim unless a particular patient is
exposed to an illegal recommendation or referral and a provider submits a claim for
reimbursement pertaining to that patient.” Greenfield, 880 F.3d at 100. “A ‘link’ is required, but
it is less than” showing that the bribe succeeded in producing the prescription. Jd. at 98. “Fora
False Claims Act violation, [a relator] must prove that at least one of [defendant’s] claims sought
reimbursement for medical care that was provided in violation of the Anti-Kickback Statute (as a
kickback renders a subsequent claim ineligible for payment).” Jd.

Put simply,

[A] claim is false if it seeks reimbursement for a prescription that
was not provided in compliance with the Anti-Kickback Statute,
regardless of whether the claim was the result of a quid-pro-quo
exchange or would have been submitted even absent the kickback.

See Greenfield, 880 F.3d at 96. Relators need not show that a quid
pro quo exchange occurred, or that the physicians would not have

49

 
Case 1:13-cv-03702-CM-OTW Document163 Filed 02/27/19 Page 50 of 71

prescribed Defendant’s medication but for the kickbacks. It is
sufficient to show that Defendant paid kickbacks to a physician for
the purpose of inducing the physician to prescribe specific drugs,
and that the physician then prescribed those drugs, even if the
physician would have prescribed those drugs absent the kickback.

United States ex rel. Bawduniak v. Biogen Idec, Inc., No. 12-cv-10601, 2018 WL 1996829, at *3
(D. Mass. Apr. 27, 2018) (Bawduniak); accord United States ex rel. Scalamogna v. Steel Valley
Ambulence, No. 14-cv-524, 2018 WL 3122391, at *7 (W.D. Pa. June 26, 2018) (“An FCA
violation based on the above-cited provisions of the Anti-Kickback Statute [42 U.S.C. § 1320a-
7(b)(2)(A)] requires that a patient be exposed to an illegal referral; that a provider submits a
claim for government reimbursement pertaining to that patient; and that a party to the transaction
... offers a kickback to the referrer in exchange for the referral.”). In other words, Relators need
only show that the speakers’ referral of Teva drugs “actually sat in the causal chain.” Strassberg
et al.

Relators did precisely this and so have met their burden of production.

Relators’ damages expert, Dr. Joel W. Hay, Ph.D., has identified two potential sets of
false claims submitted within the Relevant Period, after conducting an extensive review of
doctors’ prescription records. The first set consists of (i) actual claims of prescriptions for
Azilect and Copaxone, (ii} written by paid Teva speakers, and (iii) submitted to three Federal
health care programs, Medicare Part D, Medicaid, and TRICARE, (iv) at any time after that
speaker was paid by Teva to speak about Azilect or Copaxone, through the end of the Relevant
Period, (Expert Report of Dr. Joel W. Hay, Ph.D. (“Hay Report”), DX103 {J 20-23.)

The second set of claims consists of (i) actual claims of prescriptions for Azilect and
Copaxone, (ii) written by paid Teva speakers, and (iii) submitted to three Federal health care
programs, Medicare Part D, Medicaid, and TRICARE (iv) within six months of a speaker’ s

being paid to speak about a given drug (iv) at a “sham” speaker program, the criteria for which

50
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 51 of 71

were identified by Relators’ expert Dr. Humphrey. (ld. § 25-26.) These criteria include,
among other things, programs for which the average meal costs exceeded $65 per person and
speaker programs in which a non-medical spouse of a speaker or attendee was in attendance. (/d.
426.) Dr. Hay uses this six month period because, “Teva specifically tied prescriptions written
in the six months of participating in a speaker program in measuring its own return on
investment.” (Id. § 25.)

In summary, by linking payments to speakers to prescription writing, Plaintiffs have
successfully met their burden of production at this stage of the proceedings.

Defendants have cited no authority that would lead to a different outcome. Indeed, all
cases they cite can be distinguished on their facts.

In United States ex rel, King v. Solvay Pharm., Inc., 871 F.3d 318, 332 (Sth Cir. 2017),
the Fifth Circuit found no underlying AKS violation. /d. (“There was nothing illegal about
paying physicians for their participation in these types of programs and there is no evidence that
participation was conditioned upon prescribing Solvay’s drugs to Medicaid patients.”); id. (“[I]t
would be speculation to infer that compensation for professional services legally rendered
actually caused the physicians to prescribe Solvay’s drugs to Medicaid patients.”) (emphasis
added). Thus, the court did not have occasion to address the contours of causation when an AKS
violation had been established.

In United States v. Choudhry, 262 F. Supp. 3d 1299, 1310 (M.D. Fla. 2017), the relator

“concede[d] that it possesse{d| no specific claims or billing data” and so could only “speculate[]

 

7 To the extent Defendants’ reply can be read to challenge Relators’ damages expert’s use of a six-month

window as the appropriate period for which to calculate damages, this issue is not appropriate for resolution on the

pending motion, (See Defs. Reply at 6.) This is particularly true where Defendants have not moved to exclude this
expert testimony under Daubert v. Merrell Dow Pharms. Inc. 509 U.S. 579 (1993). Vigorous cross-examination is
Defendants’ remedy.

51

 
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 52 of 71

that an unlawful kickback scheme exists.” Jd. Similarly, in United States ex rel. Stop Hl. Mktg.
Fraud, LLC v. Addus Homecare Corp., No. 13-cv-9059, 2018 WL 1411124, at *6 (N.D. Il. Mar.
21, 2018), a motion to dismiss, relators did not allege with specificity that third parties had made
any referrals whatsoever to the defendant.

For the first time in their reply brief, Defendants argue that the proper standard is not, in
fact, “but for” causation, but instead “proximate causation.” (Defs.’ Reply Mem. of Law in
Further Supp. of their Mot. for Summ. J., Dkt. No. 141 (“Defs. Reply”), at 3.) They argue that
this requirement originates with the “causes to be presented” language in the FCA, 31 U.S.C.

§ 3729(a)(1)(A), rather than the “resulting from” language in the AKS, 42 U.S.C, § 1320a-7b(g).
According to Defendants, because Relators have not shown that Teva proximately caused any
particular claims to be presented to the Government, they cannot prevail.

“The FCA does not provide a special definition for causation, and neither the Supreme
Court nor any Circuit Court of Appeals has grafted such a special definition on the FCA. Absent
an FCA-specific definition of causation, the Court will apply common-law tort causation.
concepts.” United States ex rel. Franklin v. Parke-Davis, Div. of Warner-Lambert Co., No. 96-
cv-11651, 2003 WL 22048255, at *4 (D. Mass. Aug. 22, 2003) (Franklin I). For a “cause to be
presented” claim, the unlawful behavior must be a “substantial factor in bringing about [the]
filing” of a false claim and the filing must be “a normal consequence of the situation created by
that scheme.” United States ex rel. Schmidt v. Zimmer, Inc., 386 F.3d 235, 244-45 (3d Cir.
2004) (Schmidt), see also United States ex rel. Feldman v. City of New York, 808 F. Supp. 2d
641, 650 (S.D.N.Y. 2011) (approving causation standard from Schmidt).

With respect to the second prong, the “normal consequence” requirement is simply

foreseeability by another name. See Franklin I, 2003 WL 22048255, at *4 (citing Rodriguez-

32
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 53 of 71

Cirilo v. Garcia, 115 F.3d 50, 54 (1st Cir. 1997) (Campbell, J., concurring)). Defendants do not
argue that Relators’ claim founders on these shoals. It was, of course, foresecable—indeed,
desirable—that paying speakers would cause those same speakers to write prescriptions for
Azilect and Copaxone, which would be submitted to, among other insurers, federal health care
programs. Cf United States ex rel. Franklin v. Parke-Davis, Div. of Warner-Lambert Co., 147
F, Supp. 2d 39, 52-53 (D. Mass. 2001) (Franklin 2) (“In this case, when all reasonable inferences
are drawn in favor of the Relator, the participation of doctors and pharmacists in the submission
of false Medicaid claims was not only foreseeable, it was an intended consequence of the alleged
scheme of fraud.”); Schmidt, 386 F.3d at 245 (“false certifications of compliance were necessary
consequences of Zimmer’s marketing scheme”).®

The crux of Defendants’ argument is instead the “substantial factor” prong. Defendants
propose that the “substantial factor” standard incorporates “but for” causation, as a principle of
tort law, and therefore requires that the kickback have actually caused a speaker to prescribe a
Teva drug.

However, Defendants are incorrect that Relators can survive summary judgment only by
producing evidence of an increase in speakers’ prescriptions. Under the Third Circuit’s test in
Greenfield, a plaintiff in an AKS/FCA legal falsity case satisfies his burden of production for
causation by showing that a physician referred or recommended a patient to a provider after
receiving an illegal payment from that provider. Accordingly, Relators’ burden of production for
the “substantial factor” prong is satisfied under largely the same circumstances that the “resulting

from” test is satisfied. See, e.g., Thomas, 2008 WL 4853630, at *14 (“A jury could find that that

 

8 The AKS requires only that the item that is the subject of referral “could be paid for by a federal health care
program.” United States v. Miles, 360 F.3d 472, 480 (5th Cir. 2004),

53

 
Case 1:13-cv-03702-CM-OTW Document163 Filed 02/27/19 Page 54 of 71

scheme was a substantial factor in bringing about Dr. Chan’s submitting false and fraudulent
claims when he sought payment for surgeries using Blackstone products while accepting
payments from them under the allegedly sham consulting agreement.”), superseded on other
grounds by 42 U.S.C, § 1320a-7b(g).? Reading the FCA in the manner Defendants propose
would effectively render “but for” prescribing a legal prerequisite in “cause to be presented”
AKS cases, but not in cases where the defendant itself presents the claims to the Government, a
distinction the case law does not recognize, and one which would undermine Congress’ goal of
increasing FCA enforcement with respect to the AKS. Both Bawduniak and Novartis IV. , for
example, were “cause[] to be presented” AKS cases against pharmaceutical companies, and the
courts in both cases expressly held that the FCA did not require the kickbacks at issue to have
actually altered providers’ prescribing behavior. Bawduniak, 2018 WL 1996829, at *3; Novartis
IV, 41 F. Supp. 3d at 331-32.

Teva argues, also for the first time in reply, that because the Government’s damages
expert in Bilotta conducted an analysis of speaker prescribing habits to show proximate
causation, and Relators’ damages expert did not, this entitles them to summary judgment. (Defs.
Reply at 6-7.) They are mistaken. Even if the strategic behavior of litigants in other cases could
conclusively establish the law—and of course it cannot—the Government in Bilotta apparently
utilized this approach out of an abundance of caution, without conceding that this was uniformly
required in AKS cases: “Although unnecessary to do so, the Government can show that NPC’s
kickbacks did in fact influence the recipients’ prescribing decisions.” Mem, of Law in Opp. to

Def.’s Mot. for Summ. J. and in Supp. of the United States’ Cross-Mot. for Partial Summ. J.

 

9 In enacting 42 U.S.C. § 1320a-7b(g), Congress overruled the portion of the opinion holding that the relator
could not recover for claims submitted by the hospital, since it was unaware of the kickback scheme. However, the
quoted language relates to a portion of the opinion that was not statutorily overruled, a discussion of whether the
medical device manufacturer defendants had knowingly caused the surgeon to present legally false claims.

34
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 55 of 71

(“Bilotta Gov't Opp.”) at 45, Bilotta, No. 11-cv-71 (S.D.N.Y. Aug. 29, 2018), Dkt. No. 230;
accord id. at 35-45; see also Expert Rep. of Danie! L. McFadden (“McFadden Report”) {fj 23—
94, attached as Ex. A to the Decl. of Jacob Lillywhite in Opp. to the Mot. to Preclude the Expert
Testimony of Daniel L. McFadden dated Nov. 19, 2018, Dkt. No. 281, Bilotta, No. Ll-ev-71
(S.D.N.Y. Nov. 19, 2018).

Notably, the Government’s expert in Bilotta calculated damages as “the total number of
prescriptions written by a given doctor during the period when [the expert’s} modeling reflects
___ that a doctor was influenced by kickbacks.” McFadden Report (57. In other words, the
Government’s expert in Bilotta did not base damages on the difference between all prescriptions
written and those prescriptions that would not have been written absent the kickback. Instead,
the report utilizes the same false certification theory Relators pursue in the instant case, which
makes Defendants liable for claims made as the result of exposure to an illegal referral.

In short, Relators have met their burden of production for a prima facie case on summary
judgment, because they have shown that Teva paid kickbacks to specific physicians (and other
health care providers) for the purpose of inducing them to prescribe Azilect and Copaxone, and
that the providers then prescribed those drugs. To get to trial, they need not demonstrate that the
providers would not have prescribed those drugs absent the kickbacks. On the record, they have
raised an inference of causation—albeit not the strongest one—that a jury may use to find
liability.

Of course, this is not a theory against which there can be no defense. Defendants may
call witnesses—likely, doctors—who will testify that, for some portion of the damages period,
their patients were not “exposed to” an illegal referral from Teva, either because the witnesses’

relationships with Teva ended well before the prescriptions at issue, or because the witnesses’

35

 
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 56 of 71

sound medical judgment broke the chain of causation, such that Teva’s speaker payments played
no part in their decision to prescribe Azilect and Copaxone. They, in turn, will be subject to
cross-examination by Relators.

Therefore, Defendants’ motion for summary judgment on these grounds is denied.

Cc. Relators Raise a Genuine Issue of Material Fact That Certifying Compliance
with the AKS Was Material to the Federal Health Care Programs’ Decisions
to Reimburse Azilect and Copaxone Prescriptions

Relators have brought claims under two subsections of the FCA: 31 U.S.C.

§ 3729(a)(1)(A), making liable a person who “knowingly presents, or causes to be presented, a
false or fraudulent claim for payment or approval”; and 42 U.S.C. § 3729(a)(1)(B), making liable
@ person who “knowingly makes, uses, or causes to be made or used, a false record or statement
material to a false or fraudulent claim.”!° (See TAC { 169-170.)

Subsection § 3729(a)(1)(A) does not explicitly include any materiality requirement.
However, the Supreme Court has read a materiality requirement into the “false or fraudulent”
language of that subsection. Escobar, 136 S. Ct. at 1999 (holding that Congress “intends to
incorporate the weil-settled meaning of the common law terms it uses” and that “the term
‘fraudulent’ is a paradigmatic example of a statutory term that incorporates the common-law
meaning of fraud”) (internal citation omitted), And subsection 3729(a)(1)(B) requires, by its
terms, that a defendant caused to be made or used a false record or statement that is “material” to

the false and fraudulent claim.

 

19 Relators allege that Teva “has violated 31 U.S.C. § 3729(a)(1)(B) by causing the States to submit false
claims to the United States Government on Form CMS-64 (Quarterly Medicaid Statement of Expenditures for the
Medical Assistance Program), which falsely certified that all drugs for which federal reimbursement was sought,
including [Azilect and Copaxone], were paid for in compliance with federal law, including the AKA [sic]f.}” (TAC
170.)

36
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 57 of 71

Defendants argue that, based on the evidence, Relators have not met their burden to show
that the alleged noncompliance with the AKS was “material” to the Government’s payment
decisions under Escobar.

1. The AKS Violations That Occurred After March 23, 2010 Are Material
as a Matter of Law

Relators first argue that the Court can and should find AKS violations to be material as a
matter of law for all claims in this case. (Pls.-Relators’ Suppl. Br. Pursuant to the Court’s Order
Dated Dec. 11, 2018, Dkt. No. 156 (“Rels. Suppl. Opp.”), at 4-5). I cannot do that, but I agree
as to one subset of claims: those that Teva (i) caused to be presented in violation of subsection
§ 3729(a)(1)(A) and (ii) were submitted after March 23, 2010.

The 2010 amendments to the AKS state that “a claim that includes items or services
resulting from a violation of this section constitutes a false or fraudulent claim for purposes of
subchapter III of chapter 37 of Title 31.” 42 U.S.C. § 1320a-7b(g). Therefore, for claims
submitted after the effective date of the amendment, and where liability comes from “knowingly
_.. caus[ing]| to be presented, a false or fraudulent claim for payment or approval,” 31 U.S.C.

§ 3729(a)(1)(A), there is no need for an independent assessment of materiality. Congress has
decreed these claims to be “fraudulent,” and as the Court observed in Escobar, a fraudulent
claim is necessarily material because only material misrepresentations (or omissions) qualify as
“fraudulent” under the common law. 136 S. Ct. at 1999. Or, as the court held in United States v.
Berkeley Heartlab, Inc., No. 14-cv-230, 2017 WL 6015574, at *2 (D.S.C. Dec. 4, 2017)
(Berkeley Heartlab II), “the only reasonable inference” from the text of the PPACA amendment
“is that AKS violations are per se material.” Id.; accord Guilfoile, 913 F.3d at 190 (“This
construction inescapably follows from the statute’s plain language stating that a claim resulting

from a violation of the AKS ‘constitutes a false or fraudulent claim.””).

37

 
Case 1:13-cv-03702-CM-OTW Document163 Filed 02/27/19 Page 58 of 71

Relators urge this Court to follow the example of other district courts that have concluded
that AKS violations were material as a matter of law even before the 2010 PPACA amendments
went into effect. See, e.g., Berkeley Heartlab I, 2017 WL 6015574, at *2 (“This Court . . . has
no trouble concluding that compliance with the AKS is a material condition of payment before
March 23, 2010.”) (internal quotations omitted),

Based on a close reading of Escobar, however, I cannot so hold.

First, Escobar’s dictates are clear: plaintiffs must offer proof capable of giving rise to the
inference that the defendant’s misrepresentations were material to the Government’s decision to
pay the claims at issue. Escobar, 136 S. Ct. at 2003-04. The materiality standard is, moreover,
“rigorous”—so much so that the fact that a certain requirement has been designated a condition
of payment is “relevant to but not dispositive of the materiality inquiry.” Jd. at 2001-02.

The Escobar decision also contemplates that a defendant will have an opportunity to
provide evidence of a lack of materiality—specifically by demonstrating that the Government
“pays a particular claim in full despite its actual knowledge that certain requirements were
violated.” Jd. at 2003. That the 2010 PPACA amendments preclude Teva from presenting this
defense for the later portion of the Relevant Period does not mean it should be barred from
presenting its evidence with respect to the earlier portion.

The Court also is not persuaded by Relators’ arguments that the violations in this case go
to the “very the essence of the bargain” because “the Government does not get what it bargained
for when a defendant is paid by CMS for services tainted by a kickback.” (Rels. Suppl. Opp. at 3
(citing United States ex rel. Wilkins v. United Health Grp., Inc., 659 F.3d 295, 314 (3d Cir,
2011)).) This is not only circular; it is also the argument that prevailed in Mikes, and Mikes does

not work anymore. Whenever a contractor violates any contractual or regulatory provision, the

58
Case 1:13-cv-03702-CM-OTW Document163 Filed 02/27/19 Page 59 of 71

Government does not get what it bargained for. Moreover, the “essence of the bargain” language
comes from a footnote in Escobar and appears nowhere else in the opinion. 136 S. Ct. at 2003
n.5; see also Rambaran v. Sec’y, Dep't of Corr., 821 F.3d 1325, 1333 (ith Cir. 2016) “[JJust as
Congress does not generally ‘hide elephants in mouseholes,’ the Supreme Court does not hide
clearly established federal law in parenthetical quotations of [state] courts’ decisions.”) (internal
citation omitted)).

Relators’ reliance on United States ex rel. Wood v. Allergan, Inc., 246 F. Supp. 3d 772,
817 (S.D.N.Y. 2017), rev'd and remanded on other grounds, 899 F.3d 163 (2d Cir. 2018), is
misplaced. As Defendants correcily observe, the Wood court did not find that AKS violations
are material per se. fd. The court there concluded only that “compliance with the AKS [was]
plausibly a material condition of payment.” Id.; see also id, at 818 n.29 (listing various factual
allegations in the complaint supporting materiality), Furthermore, an opinion deciding a motion
to dismiss that is confined to its facts is of little relevance on a motion for summary judgment.

The Court now reviews Relators’ pre-2010 amendment evidence to determine whether it
raises a genuine issue of triable fact with respect to materiality—or whether, as Defendants
argue, there has been a “fundamental failure of proof.” (Defs.’ Resp. to Relators’ Suppl. Br.
Pursuant to the Court’s Dec. 11, 2018 Order, Dkt. No. 159 (“Defs. Reply to Rels. Suppl. Opp.”),
at 2.)

2. Relators Offer Evidence that Certifying Compliance with the AKS Was

Material to the Federal Health Care Programs’ Decisions to Reimburse
Azilect and Copaxone Prescriptions

a) Bilotta
The Government’s decision to take over the prosecution of Bilotta, the factually similar
case currently proceeding before my colleague, the Hon. Paul Gardephe, provides strong

evidence that AKS violations were material to the Government's payment decisions prior to the

59

 
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 60 of 71

effective date of the 2010 PPACA amendments. (See Gov’t SOI at 8-9 (stating that the
Government “frequently pursues FCA actions . . . to recoup funds paid for claims tainted by
AKS violations.”); id. (citing Bilotta, 50 F. Supp. 3d 497).)

As previously discussed, the claims in Bilotta arose out of conduct strikingly similar to
the conduct alleged here, Bilotta, 50 F. Supp. 3d at 502 (“Novartis induced doctors to prescribe
these drugs primarily through the use of ‘sham’ speaker events.”). Moreover, the Government’s
Intervenor Complaint in Bilotta sought recovery, in part, for claims that were submitted prior to
the effective date of the 2010 PPACA Amendments. See U.S. Am. Compl. ¥ 175, United States
ex rel. Bilotta v. Novartis Pharm. Corp., No. 11-cv-71 (S.D.N.Y. Aug. 26, 2013), ECF No. 62.
This strongly indicates that violations arising out of speaker program AKS violations affect the

Government’s decision to pay the claims at issue.

b) Defendants’ Compliance Expert’s Report and Corporate
Integrity Agreements

Relators’ strongest evidence is that the Government has enforced the FCA against
pharmaceutical companies for similar behavior, and that the claims for which they sought
reimbursement arose prior to the effective date of the 2010 PPACA amendments.

Relators offer the report of Defendants’ compliance expert Jon Smollen, as well as to
examples of various Corporate Integrity Agreements (“CTAs”) referenced therein. (Suppl.
Counterstatement of Pls,’-Relators Pursuant to Local Civil Rule >6.1(b) and the Court’s Order
Dated Dec. 11, 2018 (“Rels. Suppl. 56.1”) Dkt. No. 157 {| 8.i-u (citing to Smollen Report at 13—
19).) ‘They argue that the report and CIAs constitute evidence that “AKS violations could and
did result in enforcement actions” by the Government. (Rels. Suppl. Opp. at 9.)

Defendants counter that Relators fail to “explain the similarities between any of the past

enforcement actions referenced . . . and the conduct they allege violated the AKS here, because

60
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 61 of 71

there is no such linkage.” (Defs. Reply to Rels. Suppl. Opp. at 4.) Further, “the lion’s share of
the enforcement actions cited by Relators focused primarily on FCA cases premised on ‘off-
label’ promotion rather than AKS violations.” (id. at 4n.4.)

These C[As—agreements between the HHS’s Office of the Inspector General (“OIG”)
and other pharmaceutical companies accused of violating the AKS through their speaker
programs—suggest that the misrepresentations at issue in this case would be material to the
Government, which raises a genuine issue of material fact.

Defendants’ expert explains, “As part of the resolution of an action brou ght under the
False Claims Act, OIG will consider, given the specific conduct at issue and other factors,
whether to exclude a health care provider, manufacturer, or supplier from participation in federal
health care programs. In lieu of exclusion, OIG may agree to a waiver of its exclusion authority
in exchange for a company’s agreement to enter into a CIA.” (Smollen Report at 13 (citing
“Criteria for implementing section 1128(b)(7) exclusion authority,” April 18, 2016, available at
https://oig.hhs.gov/exclusions/files/1 128b7exclusion-criteria.pdf).) Thus, these CIAs constitute
examples of the Government's enforcing the FCA against pharmaceutical companies.

Critically, the Smollen Report provides specific examples of CIAs that were issued
because of FCA actions premised on AKS violations related to speaker programs: for example,
those with Novartis and with EMD Serono, dated April and September of 2010, respectively.
(Smollen Report at 18 & nn.85, 87.) Examples of sanctions arising out of the same conduct are
relevant to materiality. United States v. Luce, No. 11-cv-5158, 2016 WL 6892857, at *2 (N.D.
Il. Nov. 23, 2016), rev'd in part and remanded on other grounds, 873 F.3d 999 (7th Cir. 2017)

(“[T]his Court’s decision was not based merely on whether the verification form was ‘labeled a

61

 
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 62 of 71

condition of payment,’ but also considered the “likely or actual behavior of the recipient’—
namely, that HUD did in fact debar Luce upon determining his certifications were false.”).

Defendants are correct that some of the proffered CIAs did not arise from FCA cases
centered on AKS violations (and that Relators have wholly failed to explain the relevance of
others), For example, the Cephalon CIA arose from Cephalon’s “unlawful promotion of three
drugs ... for uses not approved by the [FDA],” and the CIA includes no other indicia that
Cephalon was implicated in AKS violations. (See Cephalon CIA at 48, excerpted at DX153 and
available in full at https://oig hhs.gov/fraud/cia/agreements/cephalon.pdf,) These CIAs lack
probative value on the issue of materiality.

¢) Teva Internal Documents

Relators also proffer various materials internal to Teva, including: compliance
presentations; different versions of the Teva Integrity Principles; deposition testimony from Teva
employees; internal e-mails; and reports by Teva’s third-party consultants. (See Rels. Suppl.
Opp. at 8-13; Rels. Suppl. 56.1 4] 3-6, 8.a-c, v-w.) Relators argue that this demonstrates that
Teva “clearly knew that the Government would refuse to reimburse for claims arising from AKS
violations and, indeed, that it pursues civil and criminal enforcement actions when it discovers
such violations.” (Rels. Suppl. Opp. at 11.)

Defendants argue that these materials do not create a genuine issue of triable fact with
respect to materiality because they “show[] nothing more than Teva’s awareness of —and
consistent insistence on compliance with—the AKS and the FCA, that certain payment
arrangements could result in violations of the AKS, and that violations of the AKS could result
in enforcement actions by the government.” (Defs. Reply to Rels. Suppl. Opp. at 5 (emphasis in

original).)

62
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 63 of 71

This Court agrees with Defendants that most of this evidence does not show that the
Government “consistently refuses to pay” prescription drug claims based on AKS violations.
Escobar, 136 S. Ct. at 2003. Several of the internal communications and compliance documents
demonstrate merely that Teva and its employees were concerned about violating the AKS—
either out of general prudence or with respect to a particular feature of the speaker program. But,
this evidence does not mention the Government’s likely or historical sanctions under the AKS,
let alone under the FCA. (See PX391; PX197 ff 8, 12; PX344 at 289:20-293:12; PX198 at
TNA-0237743.) Therefore, this evidence is probative only insofar as it reinforces that
compliance with the AKS was a “condition of payment” for the federal health care programs.

Some of the internal compliance materials referenced do raise the specter of hypothetical
FCA liability. (See PX303 at TNA0462845; PX227 at TNA-0213414; DX50 at TNA-0625526;
DX51 at TNA-0190256; DX52 at TNA-0244572; DX12 at TNA-0722060; DX112 at TNA-
0625461-62; DX13 at TNA-0596783-84; DX126 at TNA-0001637—38.) However, these
forward-looking warnings—-which are unaccompanied by any example of Government
sanctions demonstrate only that the Government “would be entitled to refuse payment were it
aware of the violation,” not that the violation was “so central” that the Government “would not
have paid these claims had it known of these violations.” Escobar, 136 S. Ct. at 2004. Under
Escobar, this weighs in favor of materiality but is not dispositive.

Next, Relators proffer evidence that the Government has historically pursued
pharmaceutical companies for violations of the AKS. (DX40, DX108, DX121.) This evidence
consists of two high-level slides used in multiple PowerPoint presentations. They include a
bullet point list of “recent enforcement actions” and a brief description of the “recent

enforcement environment.” (Fig. 1, X40.) The slides provide some evidence that, as of

63

 
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 64 of 71

September 24, 2010, pharmaceutical companies had collectively paid billions of dollars to settle
FCA violations stemming from the AKS,'! (/d. (listing as examples “Pfizer 2.3 billion,” “Serono
$704 million,” and “Merck $650 million,” among others).)

While this evidence does not demonstrate that the Government “consistently refuses to
pay claims” based on AKS violations like the ones at issue here, Escobar, 136 S. Ct. at 2003,
other district courts have found that evidence of other enforcement measures “weighs slightly in
favor of [a finding of] materiality” under the FCA. United States ex rel. Emanuele v. Medicor
Assocs., 242 F. Supp. 3d 409, 431 (W.D. Pa. 2017). In keeping with these opinions, this Court
assigns some probative value to these slides.

d) Relators’ Expert Report

Relators next proffer the report of their compliance expert Paul Kim, as evidence that
“Teva failed to adopt an effective compliance program to avoid violations of the AKS with
respect to its Speaker Programs” despite its knowledge that such violations could result. (Rels,
Suppl. 56.1 § 5 (citing Kim Report at 546).) They also argue that the report constitutes
evidence that certain payments to health care providers can tri gger AKS liability, Gd. § 1), and
that, “at all pertinent times, compliance with the AKS has been a condition of participation and
payment for the Government Healthcare Programs,” (id. {| 7 (citing Kim Report at 46—-48)).

None of the above is probative on the issue of materiality. Even if Teva did in fact fail to
adopt an effective compliance program, this would provide a juror no information about whether

Teva’s AKS violations would affect the Government’s decision to pay for Azilect and Copaxone

 

ul Based on Defendants’ compliance expert’s report, the Court is aware that several of these bullet points may
refer to a combination of criminal AKS violations and civil FCA enforcement actions. (See Smollen Report at 13—
19.) However, this is unclear from the face of the documents.

64
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 65 of 71

prescriptions. Relators’ latter two propositions, moreover, are uncontested. (See discussion of
“condition of payment” provisions, infra.)
e) “Condition of Payment” Provisions

Escobar explicitly states that “condition of payment” language is one of several relevant
considerations: “Whether a provision is labeled a condition of payment is relevant to but not
dispositive of the materiality inquiry.” Escobar, 136 S. Ct. at 2001. The opinion reiterates this
principle: “In sum, when evaluating materiality under the False Claims Act, the Government’s
decision to expressly identify a provision as a condition of payment is relevant, but not
automatically dispositive.” Jd, at 2003.

Relators argue, and Defendants do not dispute, that “compliance with the AKS has been a
condition of payment for the Government Healthcare Programs at all relevant times.” (Rels.
Suppl. Opp. at 5—6.)

Specifically, Relators point to 42 C.F.R. § 423.505(h)(1), which went into effect on
March 22, 2005 and requires all Medicare Part D plan sponsors to certify with CMS that they
comply with all “[f]ederal laws and regulations designed to prevent fraud, waste, and abuse,
including but not limited to applicable provisions of Federal criminal law, the False Claims Act
(31 U.S.C. §§ 3729 ef seq.), and the anti-kickback statute (section 1128B(b) of the Act).”

In its Statement of Interest, the Government also points to language in CMS Form 8558,
which is signed by all providers enrolling in the Medicare program, and which states that they
“understand that payment of a claim by Medicare is conditioned upon the claim and the
underlying transaction complying with such laws, regulations and program instructions

(including, but not limited to, the Federal Anti-Kickback Statute[.J)” (Gov't SOI at 8 & n.3).

65

 
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 66 of 71

Relators also point to the report of their compliance expert, Paul Kim, who notes in his
report that Provider Agreements between state Medicaid agencies and fee-for-service providers
“include[], in one form or another, language that either expressly states or implicitly requires
providers to agree to comply with both federal and state laws applicable to the Medicaid
Program, including the AKS and FCA.” (Kim Report at 47.) He also observes that the claim
forms that providers complete and file with the state Medicaid agency require providers to certify
compliance with all applicable state and federal laws, including the AKS and the FCA. (/d)
Kim also observes that providers are required to make similar certifications under the managed
care model, and that states themselves are also required to certify that their Medicaid funds are
spent in accordance with federal statutes and regulations. (Jd. at 48.) Kim concludes that,
“providers must comply with all the federal requirements applicable to the Medicaid Program,
including the AKS and FCA, as a condition of participation in and a condition of payment from
the Medicaid Program . . . at all times relevant to this litigation.” (/d.)

Although this evidence would have been persuasive when Mikes controlled, it is weak
proof of materiality after Escobar, particularly where the “condition of payment” language refers
broadly to “all applicable statutes and regulations.” This is not the kind of evidence that would
enable a finder of fact to determine whether the Government would have been likely to pay the
claims at issue had it known of the violations.

In sum, Relators have offered the following record evidence, which the Court finds could
lead a reasonable jury to conclude that the AKS violations at issue in this case were material to
the Government’s payment decisions: (i) the Government has pursued FCA cases against
pharmaceutical companies on the basis of AKS violations arising in connection with their

speaker programs prior to the 2010 amendments; (ii) the Government has criminally prosecuted

66
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 67 of 71

pharmaceutical companies for AKS violations prior to the 2010 amendments; and, least
persuasively, (iii) compliance with the AKS was a “condition of payment” for the Federal health
care programs at all pertinent times.

3. Defendants Also Offer Evidence That Certifying Compliance with the

AKS Was Not Material to the Federal Health Care Programs’ Decisions
to Reimburse Azilect and Copaxone Prescriptions

Under Escobar, “if the Government regularly pays a particular type of claim in full
despite actual knowledge that certain requirements were violated, and has signaled no change in
position, that is strong evidence that the requirements are not material.” Escobar, 136 8. Ct. at
2003-04.

Defendants argue that this is precisely what occurred here, since it is undisputed that:

(1} Relators disclosed all material facts regarding their claims to the Government in 2013, as is
required in gui tam suits, (see TAC { 14); and (2) the Government continued to reimburse
pharmacies and patients for prescriptions for Azilect and Copaxone (see Hay Report { 22,
calculating damages through 2015 and reserving right to calculate damages through the present).
(See Defs. Br. at 30; Defs. Reply to Rels. Suppl. Opp. at 8-9.) Moreover, Defendants argue,
“since Escobar, citcuit courts have uniformly recognized that continued payment by the federal
government after it learns of the alleged fraud substantially increases the burden on the relator in
establishing materiality.” (Defs. Br. at 30 (citing United States ex rel. Bachert v. Triple Canopy,
Inc., 321 F. Supp. 3d 613, 620 (E.D. Va. 2018)).)

Relators respond that mere disclosure of the allegations and continued payment are
insufficient to establish that the Government had “actual knowledge that certain requirements
were violated.” (Rels. Suppl. Opp. at 13-17.) “Teva has not cited to a scintilla of evidence in
the record as to what the Government investigated and/or what Teva produced to the

Government as part of that investigation.” (/d. at 15.)

67

 
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 68 of 71

T agree with Relators that evidence that the (legally compelled) disclosure of their
complaint, combined with evidence of continued payment, is insufficient to warrant granting
summary judgment to Defendants. It remains Defendants’ burden on a motion for summary
judgment to show that there is no genuine issue of material fact, and Relators are correct that,
based on the record, a reasonable jury could draw different conclusions about the implications of
the Government’s continued payment. In Rose v. Stephens Inst., No. 09-cv-05966, 2016 WL
5076214, at *6 (N.D. Cal. Sept. 20, 2016), for example, the court found that the “DOE’s decision
not to take action against AAU despite its awareness of the allegations in this case is not terribly
relevant to materiality,” in part because the DOE had cited no reasons for that decision. Id The
DOE’s inaction, moreover, “could well have been based on difficulties of proof or resource
constraints, or the fact that the truth of the allegations has yet to be proven,” and, in any case,
there were no facts from which to infer “actual knowledge.” Id: see also United States v.
Berkeley Heartlab, Inc., No. 14-cv-230, 2017 WL 4803911, at *7 (D.S.C. Oct. 23, 2017)
(Berkeley Heartlab I) (“The Government does not enjoy the luxury of refusing to reimburse
health care claims the moment it suspects there may be wrongdoing.”).

Appellate decisions since Escobar confirm that summary judgment is appropriate if the
Defendant introduces evidence that the Government conducted a detailed investigation and
subsequently declined to take any action against the defendant. In these cases, the Government’s
inaction left no genuine issue of triable fact for the jury, because the only reasonable conclusion
was that the Government believed the claims meritless or would not have changed its calculus
even if the allegations were true. For example, in United States ex rel. McBride v. Halliburton
Co., 848 F.3d 1027, 1029 (D.C. Cir. 2017), the court upheld the district court’s award of

summary judgment to the defendants because the Government had declined to take action after

68
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 69 of 71

“issuing written questions to KBR and visiting Camp B-3 to review records and interview KBR’s
personnel.” /d, at 1029. There, the court held, “[W]e have the benefit of hindsight and should
not ignore what actually occurred: the [Government] investigated McBride’s allegations and did
not disallow any charged costs. In fact, KBR continued to receive an award fee for exceptional
performance .. . even after the Government learned of the allegations. This is ‘very strong
evidence’ that the requirements allegedly violated by the maintenance of inflated headcounts are
not material.” Jd. at 1034 (citing Escobar, 136 8, Ct. at 2003).

Likewise, in Abbott v. BP Exploration & Prod, Inc., 851 F.3d 384, 388 (Sth Cir. 2017),
the Fifth Circuit affirmed the district court’s grant of summary judgment to defendants because
the allegations “led to Congressional hearings,” an admitted rarity, “an investigation by a federal
agency, and a DOT Report, [which] considered many of the same arguments advanced” by the
plaintiffs but nonetheless found that there was compliance with the relevant regulations. Id; see
also United States v. Sanford-Brown, Ltd., 840 F.3d 445, 447 (7th Cir. 2016) (summary
judgment was appropriate where evidence showed that the “subsidizing agency and other federal
agencies in this case ‘have already examined SBC multiple times over and concluded that neither
administrative penalties nor termination was watranted.’”); United States ex rel. Kelly y. Serco,
Inc., 846 F.3d 325, 334 (9th Cir. 2017) (summary judgment was appropriate where the
Government’s project manager had agreed that the contractor could provide its reporting in a
format that did not comply with ANSI-748).

Here, Defendants have presented no evidence that any investigation into Teva’s speaker
programs took place, let alone its scope or any findings. Presumably, some evidence regarding

the scope and thoroughness of any investigation by DOJ was within Defendants’ control, since

69

 
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 70 of 71

they would have been its target. They did not bother to put the nail in the coffin by introducing
it,

Tn sum, the Court finds that, because Relators have introduced evidence that the
Government pursues FCA cases against pharmaceutical companies based on AKS violations
involving speaker programs, and because Defendants have not pointed to evidence in the record
that the Government continued to pay despite “actual knowledge” of wrongdoing, there is a
genuine issue of triable fact on whether these AKS violations were material, and summary

judgment is premature.

Iv, Conclusion

For the reasons stated above, the Defendants’ motion for summary judgment is DENIED.

In accordance with this Court’s order dated December 1 1, 2018, Relators have three days
to submit an updated Proposed Joint Pre-Trial Order, Proposed Jury Charge, Proposed Voir Dire
Questions, and Proposed Verdict Form. Pursuant to that same order, the deadline will not be
extended,

The Clerk of Court is respectfully requested to close the motion at Docket Number 128.

Pursuant to this Court’s order in Teva J, 2016 WL 750720, at *28, the pendent state and
municipal law claims remain on the Court’s suspense calendar until the federal claim has been

resolved.

Dated: February AF, 2019 Bp m
(bles fy

 

 

Chief Judge

70
Case 1:13-cv-03702-CM-OTW Document 163 Filed 02/27/19 Page 71 of 71

BY ECF TO ALL PARTIES

71

 
